           Case 8:20-bk-13014-MW        Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07        Desc
                                         Main Document    Page 1 of 80



1    PETER C. ANDERSON
     United States Trustee
2    Nancy S. Goldenberg (Bar No. 167544)
     Attorney for the U.S. Trustee
3    Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160
4    Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5    Facsimile: (714) 338-3421
     Email: Nancy.Goldenberg@usdoj.gov
6

7

8                                     UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
9                                            SANTA ANA DIVISION
10
       In re:                                                CASE NUMBER: 8:20-bk-13014-MW
11
                                                             CHAPTER 11
12
       NORTHERN HOLDING, LLC,
                                                             SUPPLEMENT BY UNITED STATES
13                                                           TRUSTEE IN SUPPORT OF MOTION TO
                                                             DISMISS OR CONVERT CASE PURSUANT
14                                                           TO 11 U.S.C. §1112(b); DECLARATION OF
                            Debtor.                          JAIMEE ZAYICEK; POINTS AND
15                                                           AUTHORITIES AND EXHIBITS
16
                                                             DATE: JUNE 14, 2021
17                                                           TIME: 9:00 A.M.
                                                             CTRM: 6C
18

19

20              TO THE HONORABLE MARK S. WALLACE, DEBTOR, DEBTOR’S ATTORNEY, AND
21   PARTIES IN INTEREST:
22              In further support of his Motion to Convert or Dismiss Case Pursuant to 11 U.S.C. §
23   1112(b) filed on February 16, 2021 (docket no. 60) (the “Motion”), the United States Trustee for
24   Region 16 submits the following Supplemental Points and Authorities, declaration of Jaimee
25   Zayicek and exhibits.
26   ///
27   ///
28

                                                         1
       Case 8:20-bk-13014-MW          Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07            Desc
                                       Main Document    Page 2 of 80



1                                                       I.

2                           SUPPLEMENTAL FACTS IN SUPPORT OF MOTION

3             In addition to the evidence submitted in his Motion, the U.S. Trustee is seeking to dismiss

4    or convert this case based on the following:

5
                              February 2021 Monthly Operating Report Shows That
6                                   Debtor Violated Use of Cash Collateral
7
              1.    On October 29, 2020, the Debtor’s lender, Farm Credit West, FLCA (“Farm
8
     Credit”), filed a notice indicating that it had a continued interest in the Debtor’s properties and did
9
     not consent to the use of its cash collateral generated therefrom. See Exhibit AA to the
10
     accompanying declaration of Jaimee Zayicek (“Zayicek Dec.”)
11
          2.        On March 31, 2021, the Debtor filed an untimely February monthly operating report
12
     (“MOR”) (docket no. 104). The February MOR disclosed disbursements aggregating $34,030,
13
     even though the Court docket shows that the Debtor never sought or obtained authorization to
14
     use Farm Credit’s cash collateral. See February MOR at Exhibit BB and Court docket at Exhibit
15
     CC to the Zayicek Dec.
16
          3.       The bank statements attached to the February MOR disclosed that on February 2,
17
     2021, a total of $39,000 in previously deposited funds were debited from the Debtor’s bank
18
     accounts and returned as unpaid. See Exhibit BB at bates stamp pages 021-022.
19
          4.       The February MOR shows a continued mismanagement of estate funds as it
20
     references seven account transfers totaling $15,550 and explains that for these transactions,
21
     “the Managing Member replaced funds totaling $14,641.00 on 2/26/21 and the remaining
22
     $909.00 will be replaced on 3/31/21.” See Exhibit BB at bates stamp page 011.
23

24
                           Debtor Failed to File March Monthly Operating Report
25
         5.        On or about April 29, 2021, the U.S. Trustee filed a Notice of Debtor’s Failure to
26
     Comply with Local Bankruptcy Rule 2015-2(A) (docket no. 110) (the “NOD”) based on the
27

28

                                                        2
       Case 8:20-bk-13014-MW         Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07              Desc
                                      Main Document    Page 3 of 80



1    Debtor’s failure to file its March 2021 MOR, which was due by April 15, 2021; this delinquent

2    MOR still has not been filed as of May 13, 2021. Further the April 2021 MOR is due by May 17,

3    2021. See NOD at Exhibit DD and docket at Exhibit CC to the Zayicek Dec.

4         6.      Both before and after the filing the NOD, U.S. Trustee staff communicated

5    several times with Debtor’s counsel requesting that the deficient March MOR be filed. To date

6    the Debtor has not done so. This deficiency prevents parties-in-interest from knowing whether

7    the Debtor has been timely paying all post-petition obligations, and collecting and correctly

8    depositing all income, as required under Chapter 11. See Zayicek Dec. at ¶8.

9         7.       As set forth in the Motion, the Debtor’s schedules disclose three parcels of real

10   property and significant pre-petition property tax liabilities. See Motion at Exhibit B, bates stamp

11   pages 035-037. Further, an installment payment for 2021 San Luis Obispo County property

12   taxes came due on or before April 12, 2021. See Exhibit EE. The Debtor’s failure to file a March

13   2021 MOR prevents parties-in-interest from knowing whether post-petition real property tax

14   obligations for Spring 2021 have been paid. Public records raise further concern as they indicate

15   that payment for the three parcels have not yet been made and are currently delinquent in the

16   aggregate amount of no less than $20,308.50. See Exhibit EE and Zayicek Dec. at ¶9.

17        8.       The failure to file a March MOR also prevents parties from determining whether

18   rental income has been timely collected and deposited, As set forth in the Motion, the Debtor’s

19   prior MORs show that it has failed to fulfill its fiduciary duties to timely collect and deposit rents

20   during prior months. See Motion at page 6 of 290, lines 23-28 and page 7 of 290, lines1-3, and

21   Motion at Exhibit J, bates stamp page 241.

22

23                                      Additional Case Deficiencies

24        9.       The Debtor’s proof of property insurance provided to the U.S. Trustee expired on

25   April 15, 2021 and, to date, it has failed to submit proof that it currently has coverage in place.

26   See Zayicek Dec. at ¶11 and Exhibit FF attached.

27        10.      Even though the Debtor has operated under the protection of Chapter 11 for seven

28

                                                        3
          Case 8:20-bk-13014-MW      Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07            Desc
                                      Main Document    Page 4 of 80



1    months, it has still not provided the U.S. Trustee with proof that it has filed income tax returns for

2    2015, 2016, 2017, 2018, and 2019. See Zayicek Dec. at ¶12.

3          11.     On March 24, 2021, this Court entered an order authorizing the Debtor’s

4    employment of Hilco Real Estate, LLC as its real estate agent to sell certain of its assets (docket

5    no. 57). To date, however, the Debtor has not filed a motion seeking Court authorization for any

6    asset sale. See Exhibit CC.

7                                                 III.
                                        POINTS AND AUTHORITIES
8

9                             Cause Exists To Dismiss or Convert This Case
10           The U.S. Trustee respectfully submits the following memorandum of points and authorities
11   in support of his motion to dismiss or convert this case pursuant to 11 U.S.C. §1112(b). Under 11
12   U.S.C. §1112(b)(1), the Court may dismiss or convert a case if a movant establishes “cause”.
13           While 11 U.S.C. §1112 lists several factors constituting cause, the list is not exhaustive.
14   The Court can consider other factors as they arise and use its equitable powers to reach an
15   appropriate result in each case. In re Consolidated Pioneer Mortg. Entities, 248 B.R. 368, 375
16   (9th Cir. BAP 2000). The foregoing supplemental facts constitute cause to dismiss or convert
17   this case.
18
     A.      Cause Exists Because The Debtor Has Failed to Provide Crucial Financial
19
             Information
20

21           Under § 1112(b)(4)(H), the term “cause” includes “failure timely to provide information or

22   attend meetings reasonably requested by the United States Trustee...[.]” Case law also provides

23   that the Debtor-in-Possession is a fiduciary to the estate and its creditors. "If a Debtor remains in

24   possession-- that is, if a trustee is not appointed-- the Debtor's directors bear essentially the

25   same fiduciary obligation to creditors as would the trustee for a Debtor out of possession. In re

26   Commodity Future Trading Comm'n v. Weintraub, 471 U.S. 343, 355, 105 S.Ct. 1986, 1994, 85

27   L.ED. 2d 372 (1985) (citing Wolf v. Weinstein, 372 U.S. 633, 649-52 & 651, 83 S.Ct. 969, 979-

28

                                                       4
          Case 8:20-bk-13014-MW      Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07            Desc
                                      Main Document    Page 5 of 80



1    808, 980, 10 L.Ed. 2d 33 (1963). The hallmark of a trustee is accountability and segregation of

2    funds. These rules are reflected in the requirements (for example) that the Debtor-in-Possession

3    open a separate DIP account, file monthly DIP statements with the United States Trustee and

4    obtain court approval for transactions out of the ordinary course of business. In re Nugelt, Inc.,

5    142 B.R. 661 (Bankr. D. Del. 1992).

6            As set forth above in the Statement of Facts, the Debtor has failed to comply with LBR

7    2015-2(a) and (b) and Guidelines and Requirements for Chapter 11 Debtors In Possession by

8    failing to timely file its February MOR and failing to file a March MOR. These reports are crucial

9    to monitoring its financial condition. In addition, the Debtor has failed to timely deposit estate

10   assets into appropriate cash collateral accounts. These issues prevent the Court, the U.S.

11   Trustee and other interested parties from assessing the true financial picture and show failure to

12   adhere to fiduciary responsibilities.

13

14   B.      Cause Exists Because The Debtor Has Used Cash Collateral Without Authorization

15           Under §1112(b)(4)(D), the term “cause” includes unauthorized use of cash collateral

16   substantially harmful to one or more creditors. As noted above in the Supplemental Facts, the

17   Debtor has a secured creditor with liens against its properties. According to the Court docket, the

18   Debtor does not have any pending motions to obtain permission to use cash collateral yet the

19   February MOR indicates that it has used cash generated by its properties without authorization.

20   This is a basis for conversion or dismissal under §1112(b)(4)(D).

21

22                                                     IV.

23                                              CONCLUSION

24           For each and all of the above reasons, the reasons set forth in the Motion, and also based

25   upon such other and further oral and/or documentary evidence as may be presented at the time

26   of the hearing, the U.S. Trustee respectfully requests as follows:

27           A.    That this Court grant the U.S. Trustee's motion herein and dismiss or convert this

28

                                                        5
       Case 8:20-bk-13014-MW      Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07          Desc
                                   Main Document    Page 6 of 80



1                case to one under chapter 7; and

2          B.    That this Court order such other and further relief as it deems appropriate under

3                the circumstances.
                                            Respectfully Submitted,
4
                                            UNITED STATES TRUSTEE FOR REGION 16
5
     Dated: May 13, 2021                    /s/ Nancy S. Goldenberg
6                                           Nancy S. Goldenberg
                                            Attorney for the U.S. Trustee
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    6
       Case 8:20-bk-13014-MW          Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07           Desc
                                       Main Document    Page 7 of 80



1                                      DECLARATION OF JAIMEE ZAYICEK

2             I, Jaimee Zayicek, declare and state as follows:

3         1.        I make this declaration upon my own personal knowledge except as to those

4    statements made upon information and belief.

5         2.        I am a Paralegal Specialist for the U.S. Trustee Program (“U.S. Trustee”) for

6    Region 16. This declaration is filed in further support of the Motion of the United States Trustee

7    to Dismiss or Convert Case pursuant to 11 U.S.C. § 1112 (docket no. 60) in the case of In re

8    Northern Holding, LLC, case number 8:20-bk-13014 MW.

9         3.        On October 29, 2020 the Debtor’s lender, Farm Credit West, FLCA (“Farm Credit”),

10   filed a Notice indicating that it had a continued interest in the Debtor’s real properties and did not

11   consent to the use of its cash collateral generated therefrom. See Exhibit AA attached hereto.

12        4.        On March 31, 2021, the Debtor filed an untimely February monthly operating report

13   (“MOR”) (docket no. 104). The MOR disclosed disbursements aggregating $34,030, even

14   though the Court docket shows that the Debtor never sought or obtained authorization to use

15   Farm Credit’s cash collateral. See February MOR at Exhibit BB and Court docket at Exhibit CC.

16        5.       The bank statements attached to the February MOR disclosed that on February 2,

17   2021, a total of $39,000 in previously deposited funds were debited from the Debtor’s bank

18   accounts and returned as unpaid. See Exhibit BB at bates stamp pages 021-022.

19        6.       The February MOR references seven account transfers totaling $15,550 and

20   explains that for these transactions “the Managing Member replaced funds totaling $14,641.00

21   on 2/26/21 and the remaining $909.00 will be replaced on 3/31/21.” See Exhibit BB at bates

22   stamp page 011.

23       7.        On or about April 29, 2021, the U.S. Trustee filed a Notice of Debtor’s Failure to

24   Comply with Local Bankruptcy Rule 2015-2(A) (docket no. 110) (the “NOD”) based on the

25   Debtor’s failure to file its March 2021 MOR, which was due by April 15, 2021; this delinquent

26   MOR still has not been filed as of May 13, 2021. Further, the April 2021 MOR is due by May 17,

27   2021. See NOD at Exhibit DD and docket at Exhibit CC.

28

                                                        7
       Case 8:20-bk-13014-MW         Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07              Desc
                                      Main Document    Page 8 of 80



1         8.      Both before and after the filing the NOD, U.S. Trustee staff communicated

2    several times with Debtor’s counsel requesting that the deficient March MOR be filed. To date

3    the Debtor has not done so. This deficiency prevents parties-in-interest from knowing whether

4    the Debtor has been timely paying all post-petition obligations, and collecting and correctly

5    depositing all income, as required under Chapter 11.

6         9.       As set forth in the Motion, the Debtor’s schedules disclose three parcels of real

7    property and significant pre-petition property tax liabilities. See Motion at Exhibit B, bates stamp

8    pages 035-037. Further, an installment payment of 2021 San Luis Obispo County property taxes

9    came due on or before April 12, 2021. See Exhibit EE. The Debtor’s failure to file a March 2021

10   MOR prevents parties-in-interest from knowing whether post-petition real property tax obligations

11   for Spring 2021 have been paid.

12          Public records indicate that payment for the three parcels have not yet been made and

13   are currently delinquent in the aggregate amount of no less than $22,308.50. I found that

14   information on May 12, 2021, when I searched the website of the San Luis Obispo Treasurer-

15   Tax Collector using the APN’s for the three parcels of land set forth in the Debtor’s Schedules,

16   See Motion at Exhibit C, bates stamp pages 032-033. As of May 11, 2021, the taxes on the real

17   properties were still due, and penalties have been added to the balance due. Exhibit EE at bates

18   stamp pages 051-061.

19        10.      The failure to file a March MOR also prevents parties from determining whether

20   rental income has been timely collected and deposited; as set forth in the Motion, the Debtor’s

21   prior MORs show that it has failed to fulfill its fiduciary duties to timely collect and deposit rents

22   during prior months. See Motion at page 6 of 290, lines 23-28 and page 7 of 290, lines1-3, and

23   Motion at Exhibit J, bates stamp page 241.

24        11.      The Debtor’s proof of property insurance provided to the U.S. Trustee expired on

25   April 15, 2021 and my review of U.S. Trustee files indicates that, to date, it has failed to submit

26   proof that it currently has coverage in place. See expired policy at Exhibit FF attached hereto.

27        12.      Even though the Debtor has operated under the protection of Chapter 11 for seven

28

                                                        8
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                         Main Document    Page 9 of 80
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 10 of 80




                        Exhibit “AA”
Case
 Case8:20-bk-13014-MW
      8:20-bk-13014-MW Doc
                        Doc112
                            5 Filed
                                Filed10/29/20
                                      05/13/21 Entered
                                                Entered10/29/20
                                                        05/13/2116:48:43
                                                                 10:02:07 Desc
                                                                           Desc
                       Main
                        MainDocument
                             Document Page Page11
                                                1 of 3
                                                     80



  1 Michael J. Gomez, (State Bar No. 251571)
     mgomez@frandzel.com
  2 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  3 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  4 Facsimile: (323) 651-2577

  5 Attorneys for Secured Creditor
    FARM CREDIT WEST, FLCA
  6

  7

  8
                                  UNITED STATES BANKRUPTCY COURT
  9
                                   CENTRAL DISTRICT OF CALIFORNIA
 10
                                             SANTA ANA DIVISION
 11

 12
      In re                                                Case No. 8:20-bk-13014-MW
 13
      NORTHERN HOLDINGS, LLC,                              Chapter 11
 14
                     Debtor.                               NOTICE OF CONTINUATION OF
 15                                                        PERFECTION OF SECURITY
                                                           INTERESTS; DEMAND FOR ADEQUATE
 16                                                        PROTECTION; AND DEMAND OF
                                                           SEQUESTRATION OF CASH
 17                                                        COLLATERAL PURSUANT TO 11 U.S.C.
                                                           §§ 362(b)(3), 363(c)(4), 363(e), 546(b), AND
 18                                                        552(b)
 19 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY

 20 JUDGE; THE DEBTOR AND THE DEBTOR'S COUNSEL:

 21

 22            NOTICE IS HEREBY GIVEN that Farm Credit West, FLCA ("FCW"), by and through
 23 its attorneys of record, gives notice pursuant to 11 U.S.C. §§ 546(b) and 5521 of the continued

 24 perfection of its security interests in all rents, issues, profits, and proceeds related to, connected

 25 with, or arising from those certain real properties commonly referred to as APN 026-342-039,

 26 026-104-001, 027-145-022 in San Luis Obispo County, California (the "Properties"), in cash and

 27

 28             1
                  FCW reserves   the right supplement or amend this Notice.
      3605399.1 | 100967-0004                             1
              NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                             COLLATERAL
                                             EXHIBIT "AA"                                       001
                                                                                  Case
                                                                                   Case8:20-bk-13014-MW
                                                                                        8:20-bk-13014-MW Doc
                                                                                                          Doc112
                                                                                                              5 Filed
                                                                                                                  Filed10/29/20
                                                                                                                        05/13/21 Entered
                                                                                                                                  Entered10/29/20
                                                                                                                                          05/13/2116:48:43
                                                                                                                                                   10:02:07 Desc
                                                                                                                                                             Desc
                                                                                                         Main
                                                                                                          MainDocument
                                                                                                               Document Page Page12
                                                                                                                                  2 of 3
                                                                                                                                       80



                                                                                    1 cash equivalents, accounts, goods, equipment, farm products, general intangibles, inventory, any

                                                                                    2 substitutions or accessions to any of the foregoing, and proceeds related thereto, connected with,

                                                                                    3 or arising from the foregoing (the "Collateral").

                                                                                    4            PLEASE TAKE FURTHER NOTICE that this Notice is given pursuant to the exception
                                                                                    5 to the automatic stay set forth in 11 U.S.C. § 362(b)(3). FCW asserts and reserves its right to seek

                                                                                    6 further relief under applicable law. Further, this notice does not constitute a waiver of any rights

                                                                                    7 and remedies under the Bankruptcy Code,2 under applicable non-bankruptcy law, or any

                                                                                    8 agreement with the Debtor.

                                                                                    9            PLEASE TAKE FURTHER NOTICE that FCW does not consent to the use of any cash
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 collateral as that term is defined in 11 U.S.C. § 363(a) and proceeds of the Collateral.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 Accordingly, demand is hereby made pursuant to 11 U.S.C. §§ 363(c)(4) and 363(e) that any cash
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12 collateral or the proceeds of the Collateral be sequestered for the benefit of FCW and that an

                                                                                   13 accounting of the use of cash collateral be provided to the undersigned immediately.
                                                   (323) 852-1000




                                                                                   14

                                                                                   15 DATED: October 29, 2020                        FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                     MICHAEL J. GOMEZ
                                                                                   16

                                                                                   17

                                                                                   18                                                By: /s/ Michael J. Gomez
                                                                                                                                         MICHAEL J. GOMEZ
                                                                                   19                                                    Attorneys for Secured Creditor
                                                                                                                                         FARM CREDIT WEST, FLCA
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28             2
                                                                                                    11 U.S.C.     § 101, et seq.
                                                                                        3605399.1 | 100967-0004                            2
                                                                                               NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                                                                                                              COLLATERAL
                                                                                                                                   EXHIBIT "AA"                                  002
                                                                                  Case
                                                                                   Case8:20-bk-13014-MW
                                                                                        8:20-bk-13014-MW Doc
                                                                                                          Doc112
                                                                                                              5 Filed
                                                                                                                  Filed10/29/20
                                                                                                                        05/13/21 Entered
                                                                                                                                  Entered10/29/20
                                                                                                                                          05/13/2116:48:43
                                                                                                                                                   10:02:07 Desc
                                                                                                                                                             Desc
                                                                                                         Main
                                                                                                          MainDocument
                                                                                                               Document Page Page13
                                                                                                                                  3 of 3
                                                                                                                                       80



                                                                                    1                               PROOF OF SERVICE OF DOCUMENT
                                                                                    2 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                                        address is: 1000 Wilshire Boulevard, 19th Floor, Los Angeles, California 90017-2427.
                                                                                    3
                                                                                        A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUATION OF
                                                                                    4 PERFECTION OF SECURITY INTERESTS; DEMAND FOR ADEQUATE PROTECTION; AND DEMAND
                                                                                        OF SEQUESTRATION OF CASH COLLATERAL PURSUANT TO 11 U.S.C. §§ 362(b)(3), 363(c)(4), 363(e),
                                                                                    5 546(b), AND 552(b) will be served or was served (a) on the judge in chambers in the form and manner
                                                                                        required by LBR 5005-2(d); and (b) in the manner stated below:
                                                                                    6
                                                                                        1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
                                                                                    7 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
                                                                                        hyperlink to the document. On (date) October 29, 2020, I checked the CM/ECF docket for this bankruptcy
                                                                                    8 case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
                                                                                        List to receive NEF transmission at the email addresses stated below:
                                                                                    9
                                                                                            •    Nancy S Goldenberg nancy.goldenberg@usdoj.gov
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10       •    Matthew D. Resnik matt@rhmfirm.com,
                                                                                                 roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscill
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11            a@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rh
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                 mfirm.com;sloan@rhmfirm.com
                                                                                   12       •    United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                   13                                                                Service information continued on attached page
                                                   (323) 852-1000




                                                                                   14 2. SERVED BY UNITED STATES MAIL:
                                                                                        On (date) , I served the following persons and/or entities at the last known addresses in this bankruptcy
                                                                                   15 case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
                                                                                        States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                                                                                   16 declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                   17

                                                                                   18                                                                Service information continued on attached page

                                                                                   19 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                                        (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
                                                                                   20 October 29, 2020, I served the following persons and/or entities by personal delivery, overnight mail
                                                                                        service, or (for those who consented in writing to such service method), by facsimile transmission and/or
                                                                                   21 email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
                                                                                        mail to, the judge will be completed no later than 24 hours after the document is filed.
                                                                                   22
                                                                                        Honorable Mark S. Wallace
                                                                                   23 United States Bankruptcy Court
                                                                                        Central District of California
                                                                                   24 Ronald Reagan Federal Building and Courthouse
                                                                                        411 West Fourth Street, Suite 6135 / Courtroom 6C
                                                                                   25 Santa Ana, CA 92701-4593
                                                                                                                                                     Service information continued on attached page
                                                                                   26
                                                                                        I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
                                                                                   27
                                                                                          October 29, 2020               David T. Moore                          /s/ David T. Moore
                                                                                   28     Date                           Type Name                               Signature
                                                                                        3605399.1 | 100967-0004                               3
                                                                                                NOTICE OF CONTINUATION OF PERFECTION AND DEMAND FOR SEGREGATION OF CASH
                                                                                                                               COLLATERAL
                                                                                                                                 EXHIBIT "AA"                                           003
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 14 of 80




                        Exhibit “BB”
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 15 of 80




                                  EXHIBIT "BB"                             004
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 16 of 80




                                  EXHIBIT "BB"                             005
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 17 of 80




                                  EXHIBIT "BB"                             006
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 18 of 80




                                  EXHIBIT "BB"                             007
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 19 of 80




                                  EXHIBIT "BB"                             008
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 20 of 80




                                  EXHIBIT "BB"                             009
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 21 of 80




                                  EXHIBIT "BB"                             010
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 22 of 80




                                  EXHIBIT "BB"                             011
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 23 of 80




                                  EXHIBIT "BB"                             012
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 24 of 80




                                  EXHIBIT "BB"                             013
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 25 of 80




                                  EXHIBIT "BB"                             014
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 26 of 80




                                  EXHIBIT "BB"                             015
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 27 of 80




                                  EXHIBIT "BB"                             016
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 28 of 80




                                  EXHIBIT "BB"                             017
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 29 of 80




                                  EXHIBIT "BB"                             018
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 30 of 80




                                  EXHIBIT "BB"                             019
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 31 of 80




                                  EXHIBIT "BB"                             020
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 32 of 80




                                  EXHIBIT "BB"                             021
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 33 of 80




                                  EXHIBIT "BB"                             022
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 34 of 80




                                  EXHIBIT "BB"                             023
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 35 of 80




                                  EXHIBIT "BB"                             024
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 36 of 80




                                  EXHIBIT "BB"                             025
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 37 of 80




                                  EXHIBIT "BB"                             026
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 38 of 80




                                  EXHIBIT "BB"                             027
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 39 of 80




                                  EXHIBIT "BB"                             028
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 40 of 80




                                  EXHIBIT "BB"                             029
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 41 of 80




                                  EXHIBIT "BB"                             030
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 42 of 80




                                  EXHIBIT "BB"                             031
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 43 of 80




                                  EXHIBIT "BB"                             032
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 44 of 80




                                  EXHIBIT "BB"                             033
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 45 of 80




                        Exhibit “CC”
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page 46 of 80
                                                                                                                PlnDue, DsclsDue


                                                  U.S. Bankruptcy Court
                                         Central District of California (Santa Ana)
                                         Bankruptcy Petition #: 8:20-bk-13014-MW
                                                                                                         Date filed:   10/28/2020
 Assigned to: Mark S Wallace                                                                          341 meeting:     11/20/2020
 Chapter 11                                                                            Deadline for filing claims:     03/31/2021
                                                                                 Deadline for filing claims (govt.):   04/26/2021
 Voluntary
 Asset


 Debtor                                                                       represented by Roksana D. Moradi-Brovia
 Northern Holding, LLC                                                                       RESNIK HAYES MORADI LLP
 13217 Jamboree Rd #429                                                                      17609 Ventura Blvd., Suite 314
 Tustin, CA 92782                                                                            Encino, CA 91316
 ORANGE-CA                                                                                   (818) 285-0100
 Tax ID / EIN: XX-XXXXXXX                                                                    Fax : (818) 855-7013
                                                                                             Email: roksana@rhmfirm.com

                                                                                               Matthew D. Resnik
                                                                                               Resnik Hayes Moradi
                                                                                               17609 Ventura Blvd. Suite 314
                                                                                               Encino, CA 91316
                                                                                               (818)285-0100
                                                                                               Fax : (818)855-7013
                                                                                               Email: matt@rhmfirm.com

 U.S. Trustee                                                                 represented by Nancy S Goldenberg
 United States Trustee (SA)                                                                  411 W Fourth St Ste 7160
 411 W Fourth St., Suite 7160                                                                Santa Ana, CA 92701-8000
 Santa Ana, CA 92701-4593                                                                    714-338-3416
 (714) 338-3400                                                                              Fax : 714-338-3421
                                                                                             Email: nancy.goldenberg@usdoj.gov


     Filing Date                          #                                                 Docket Text

                                       1                       Chapter 11 Voluntary Petition Non-Individual. Fee Amount $1717 Filed
                                       (15 pgs; 3 docs)        by Northern Holdings, LLC Summary of Assets and Liabilities (Form
                                                               106Sum or 206Sum ) due 11/12/2020. Schedule A/B: Property (Form
                                                               106A/B or 206A/B) due 11/12/2020. Schedule D: Creditors Who Have
                                                               Claims Secured by Property (Form 106D or 206D) due 11/12/2020.
                                                               Schedule E/F: Creditors Who Have Unsecured Claims (Form 106E/F or
                                                               206E/F) due 11/12/2020. Schedule G: Executory Contracts and
                                                               Unexpired Leases (Form 106G or 206G) due 11/12/2020. Schedule H:
                                                               Your Codebtors (Form 106H or 206H) due 11/12/2020. Declaration
                                                               Under Penalty of Perjury for Non-Individual Debtors (Form 202) due
                                                               11/12/2020. Statement of Financial Affairs (Form 107 or 207) due
                                                               11/12/2020. Disclosure of Compensation of Attorney for Debtor (Form
                                                               2030) due 11/12/2020. Incomplete Filings due by 11/12/2020. Chapter 11
                                                               Plan due by 02/25/2021. Disclosure Statement due by 02/25/2021.
   10/28/2020                                                  (Resnik, Matthew) (Entered: 10/28/2020)

                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                   034       1/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
   10/28/2020                                     Main Document         Page     47  of   80
                                                          Receipt of Voluntary Petition (Chapter 11)(8:20-bk-13014) [misc,volp11]
                                                               (1717.00) Filing Fee. Receipt number 51963025. Fee amount 1717.00.
                                                               (re: Doc# 1) (U.S. Treasury) (Entered: 10/28/2020)

                                       2                       Meeting of Creditors 341(a) meeting to be held on 11/20/2020 at 10:00
                                       (2 pgs)                 AM at UST-SA1, TELEPHONIC MEETING. CONFERENCE LINE:1-
                                                               866-919-0527, PARTICIPANT CODE:2240227. (Corona, Heidi)
   10/29/2020                                                  (Entered: 10/29/2020)

                                       3                       Statement of Related Cases (LBR Form 1015-2.1) Filed by Creditor
   10/29/2020                          (24 pgs)                Farm Credit West, FLCA. (Gomez, Michael) (Entered: 10/29/2020)

                                       4                       Request for special notice Filed by Creditor Farm Credit West, FLCA.
   10/29/2020                          (3 pgs)                 (Gomez, Michael) (Entered: 10/29/2020)

                                       5                       Notice of Continuation of Perfection of Security Interests; Demand for
                                       (3 pgs)                 Adequate Protection; and Demand of Sequestration of Cash Collateral
                                                               Pursuant to 11 U.S.C. §§ 362(b)(3), 363(c)(4), 363(e), 546(b), and
                                                               552(b) Filed by Creditor Farm Credit West, FLCA. (Gomez, Michael)
   10/29/2020                                                  (Entered: 10/29/2020)

                                       6                       BNC Certificate of Notice (RE: related document(s)2 Meeting of
                                       (4 pgs)                 Creditors Chapter 11 (Corporations or Partnerships) (309F1)) No. of
   10/31/2020                                                  Notices: 9. Notice Date 10/31/2020. (Admin.) (Entered: 10/31/2020)

                                       7                       BNC Certificate of Notice (RE: related document(s)1 Voluntary Petition
                                       (2 pgs)                 (Chapter 11) filed by Debtor Northern Holdings, LLC) No. of Notices: 1.
   10/31/2020                                                  Notice Date 10/31/2020. (Admin.) (Entered: 10/31/2020)

                                       8                       BNC Certificate of Notice (RE: related document(s)1 Voluntary Petition
                                       (2 pgs)                 (Chapter 11) filed by Debtor Northern Holdings, LLC) No. of Notices: 1.
   10/31/2020                                                  Notice Date 10/31/2020. (Admin.) (Entered: 10/31/2020)

                                       9                       Request for a Certified Copy Fee Amount $11. The document will be
                                                               sent via email to :matt@rhmfirm.com: Filed by Debtor Northern
                                                               Holdings, LLC (RE: related document(s)1 Voluntary Petition (Chapter
   11/06/2020                                                  11)). (Resnik, Matthew) (Entered: 11/06/2020)

                                                               Receipt of Request for a Certified Copy(8:20-bk-13014-MW)
                                                               [misc,paycert] ( 11.00) Filing Fee. Receipt number 52011630. Fee
   11/06/2020                                                  amount 11.00. (re: Doc# 9 ) (U.S. Treasury) (Entered: 11/06/2020)

   11/06/2020                          10                      Certified Copy Emailed to matt@rhmfirm.com (Entered: 11/06/2020)

                                       11                      Notice of motion and motion for relief from the automatic stay with
                                       (314 pgs; 5 docs)       supporting declarations REAL PROPERTY RE: 2380 Live Oak Rd, Paso
                                                               Robles, CA 93446 . Fee Amount $181, Filed by Creditor Farm Credit
                                                               West, FLCA (Attachments: # 1 Memorandum of Points and Authorities #
                                                               2 Supplemental Declaration of Kevin Ralph # 3 Declaration of Reed
                                                               Waddell # 4 Request for Judicial Notice) (Gomez, Michael) (Entered:
   11/06/2020                                                  11/06/2020)

                                                               Receipt of Motion for Relief from Stay - Real Property(8:20-bk-13014-
                                                               MW) [motion,nmrp] ( 181.00) Filing Fee. Receipt number 52013163.
   11/06/2020                                                  Fee amount 181.00. (re: Doc# 11) (U.S. Treasury) (Entered: 11/06/2020)

                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  035            2/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
   11/06/2020                          14         Main Document         Page     48  of   80
                                                          Hearing Set (RE: related document(s)11 Motion for Relief from Stay -
                                                               Real Property (2380 Live Oak Rd, Paso Robles, CA 93446) filed by
                                                               Creditor Farm Credit West, FLCA) The Hearing date is set for
                                                               11/30/2020 at 09:00 AM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Mark S Wallace (Le, James) (Entered:
                                                               11/09/2020)

                                       12                      Order: (1) Setting Hearing on Status of Chapter 11 Case; and (2)
                                       (4 pgs)                 Requiring Report on Status of Chapter 11 Case (S/C Hearing to be Set
                                                               January 13, 2021 at 9:00 AM) (BNC-PDF) (Related Doc # 1 ) Signed on
   11/09/2020                                                  11/9/2020 (Le, James) (Entered: 11/09/2020)

                                       13                      Hearing Set (RE: related document(s)1 STATUS CONFERENCE
                                                               Hearing RE: (1) Status Of Chapter 11 Case; And (2) Requiring Report
                                                               On Status Of Chapter 11 case) Status hearing to be held on 1/13/2021 at
                                                               09:00 AM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA 92701. The
   11/09/2020                                                  case judge is Mark S Wallace (Le, James) (Entered: 11/09/2020)

                                       15                      Chapter 11 or Chapter 9 Cases Non-Individual:: List of Creditors Who
                                       (3 pgs)                 Have the 20 Largest Unsecured Claims and Are Not Insiders (Form 104
                                                               or 204) Amended with Proof of Service Filed by Debtor Northern
   11/09/2020                                                  Holdings, LLC. (Resnik, Matthew) (Entered: 11/09/2020)

                                       16                      Attachment to Voluntary Petition for Non-Individuals Filing for
                                       (6 pgs)                 Bankruptcy Under Chapter 11 (Official Form 201A) (New 12/2015) with
                                                               Proof of Service Filed by Debtor Northern Holdings, LLC. (Resnik,
   11/10/2020                                                  Matthew) (Entered: 11/10/2020)

                                       17                      Summary of Assets and Liabilities for Non-Individual (Official Form
                                       (28 pgs)                106Sum or 206Sum) , Declaration Under Penalty of Perjury for Non-
                                                               Individual Debtors (Official Form 202) , Schedule A/B Non-Individual:
                                                               Property (Official Form 106A/B or 206A/B) , Schedule D Non-
                                                               Individual: Creditors Who Have Claims Secured by Property (Official
                                                               Form 106D or 206D) , Schedule E/F Non-Individual: Creditors Who
                                                               Have Unsecured Claims (Official Form 106F or 206F) , Schedule G
                                                               Non-Individual: Executory Contracts and Unexpired Leases (Official
                                                               Form 106G or 206G) , Schedule H Non-Individual: Your Codebtors
                                                               (Official Form 106H or 206H) , Statement of Financial Affairs for Non-
                                                               Individual Filing for Bankruptcy (Official Form 107 or 207) , Disclosure
                                                               of Compensation of Attorney for Debtor (Official Form 2030) with Proof
                                                               of Service Filed by Debtor Northern Holdings, LLC (RE: related
                                                               document(s)1 Voluntary Petition (Chapter 11)). (Resnik, Matthew)
   11/10/2020                                                  (Entered: 11/10/2020)

                                       18                      Request for courtesy Notice of Electronic Filing (NEF) Filed by Waddell,
   11/11/2020                          (1 pg)                  Reed. (Waddell, Reed) (Entered: 11/11/2020)

                                       19                      Request for courtesy Notice of Electronic Filing (NEF) Filed by
   11/11/2020                          (1 pg)                  Warrington, Gerrick. (Warrington, Gerrick) (Entered: 11/11/2020)

                                       20                      BNC Certificate of Notice - PDF Document. (RE: related document(s)12
                                       (5 pgs)                 Order (Generic) (BNC-PDF)) No. of Notices: 1. Notice Date 11/11/2020.
   11/11/2020                                                  (Admin.) (Entered: 11/11/2020)

   11/13/2020                          21                      Notice of Order, with Proof of Service Filed by Debtor Northern Holding,
                                       (8 pgs)                 LLC (RE: related document(s)12 Order: (1) Setting Hearing on Status of
                                                               Chapter 11 Case; and (2) Requiring Report on Status of Chapter 11 Case
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  036             3/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     49  of   80
                                                          (S/C Hearing to be Set January 13, 2021 at 9:00 AM) (BNC-PDF)
                                                               (Related Doc # 1) Signed on 11/9/2020). (Moradi-Brovia, Roksana)
                                                               (Entered: 11/13/2020)

                                       22                      Request for a Certified Copy Fee Amount $11. The document will be
                                                               sent via email to :roksana@rhmfirm.com: Filed by Debtor Northern
                                                               Holding, LLC (RE: related document(s)16 Attachment to Voluntary
                                                               Petition for Non-Individuals (Chapter 11) (Official Form 201A)).
   11/13/2020                                                  (Moradi-Brovia, Roksana) (Entered: 11/13/2020)

                                                               Receipt of Request for a Certified Copy(8:20-bk-13014-MW)
                                                               [misc,paycert] ( 11.00) Filing Fee. Receipt number 52044317. Fee
   11/13/2020                                                  amount 11.00. (re: Doc# 22 ) (U.S. Treasury) (Entered: 11/13/2020)

   11/13/2020                          23                      Certified Copy Emailed to roksana@rhmfirm.com (Entered: 11/13/2020)

                                       24                      Opposition to (related document(s): 11 Notice of motion and motion for
                                       (177 pgs)               relief from the automatic stay with supporting declarations REAL
                                                               PROPERTY RE: 2380 Live Oak Rd, Paso Robles, CA 93446 . Fee
                                                               Amount $181, filed by Creditor Farm Credit West, FLCA) ; Declarations
                                                               of Leroy Codding and Brian A. Sheaffer in Support Thereof, with Proof of
                                                               Service Filed by Debtor Northern Holding, LLC (Moradi-Brovia,
   11/16/2020                                                  Roksana) (Entered: 11/16/2020)

                                       25                      Application to Employ Resnik Hayes Moradi LLP as General
                                       (43 pgs)                Bankruptcy Counsel Application of Debtor and Debtor-In-Possession for
                                                               Authority to Employ Resnik Hayes Moradi LLP as its General
                                                               Bankruptcy Counsel; Declarations of Leroy Codding and Roksana D.
                                                               Moradi-Brovia in Support Thereof, with Proof of Service Filed by Debtor
   11/17/2020                                                  Northern Holding, LLC (Moradi-Brovia, Roksana) (Entered: 11/17/2020)

                                       26                      Notice of Application, with Proof of Service Filed by Debtor Northern
                                       (8 pgs)                 Holding, LLC (RE: related document(s)25 Application to Employ Resnik
                                                               Hayes Moradi LLP as General Bankruptcy Counsel Application of
                                                               Debtor and Debtor-In-Possession for Authority to Employ Resnik Hayes
                                                               Moradi LLP as its General Bankruptcy Counsel; Declarations of Leroy
                                                               Codding and Roksana D. Moradi-Brovia in Support Thereof, with Proof
                                                               of Service Filed by Debtor Northern Holding, LLC). (Moradi-Brovia,
   11/17/2020                                                  Roksana) (Entered: 11/17/2020)

                                       27                      Reply to (related document(s): 11 Notice of motion and motion for relief
                                       (73 pgs; 7 docs)        from the automatic stay with supporting declarations REAL PROPERTY
                                                               RE: 2380 Live Oak Rd, Paso Robles, CA 93446 . Fee Amount $181,
                                                               filed by Creditor Farm Credit West, FLCA) Reply In Support Of Farm
                                                               Credit West, Flcas Motion For Relief From The Automatic Stay Filed by
                                                               Creditor Farm Credit West, FLCA (Attachments: # 1 Declaration of
                                                               Michael Gomez ISO Reply # 2 Declaration of Reed Waddell ISO Reply
                                                               # 3 Declaration of Gerrick M. Warrington ISO Reply # 4 Evidentiary
                                                               Objection to Coddling Declarfation # 5 Evidentiary Objection to Sheaffer
                                                               Declaration # 6 Supplemental Request for Judicial Notice) (Gomez,
   11/23/2020                                                  Michael) (Entered: 11/23/2020)

                                       28                      Declaration re: (Supplemental) of Leroy Codding in Support of
                                       (42 pgs)                Opposition to Motion for Relief From the Automatic Stay Under 11
                                                               U.S.C. § 362, with Proof of Service Filed by Debtor Northern Holding,
                                                               LLC (RE: related document(s)24 Opposition). (Moradi-Brovia, Roksana)
   11/23/2020                                                  (Entered: 11/23/2020)

                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                 037          4/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
   11/24/2020                          29         Main Document         Page     50  of   80
                                                          Objection (related document(s): 28 Declaration filed by Debtor Northern
                                       (7 pgs)                 Holding, LLC) Farm Credit West, FLCAs Evidentiary Objections To, And
                                                               Motion To Strike, Supplemental Declaration Of Leroy Codding In
                                                               Support Of Debtors Opposition To Motion For Relief From The
                                                               Automatic Stay Under 11 U.S.C. § 362 Filed by Creditor Farm Credit
                                                               West, FLCA (Gomez, Michael) Warning: Item subsequently amended by
                                                               docket entry no: 30 Modified on 11/24/2020 (Le, James). (Entered:
                                                               11/24/2020)

                                       30                      Notice to Filer of Error and/or Deficient Document Incorrect docket
                                                               event was used to file this document. THE FILER IS INSTRUCTED
                                                               TO RE-FILE THE DOCUMENT USING THE CORRECT
                                                               DOCKET EVENT LOCATED UNDER Bankruptcy Events BK -
                                                               Motions/Applications -> Strike (motion) . (RE: related document(s)29
                                                               Objection filed by Creditor Farm Credit West, FLCA) (Le, James)
   11/24/2020                                                  (Entered: 11/24/2020)

                                       31                      Motion to strike Farm Credit West, FLCAs Evidentiary Objections To,
                                       (7 pgs)                 And Motion To Strike, Supplemental Declaration Of Leroy Codding In
                                                               Support Of Debtors Opposition To Motion For Relief From The
                                                               Automatic Stay Under 11 U.S.C. § 362 Filed by Creditor Farm Credit
                                                               West, FLCA (Gomez, Michael). Related document(s) 28 Declaration
                                                               filed by Debtor Northern Holding, LLC. Modified on 11/24/2020 (Le,
   11/24/2020                                                  James). (Entered: 11/24/2020)

                                       33                      Hearing Continued (RE: related document(s)11 Motion for Relief from
                                                               Stay - Real Property ([RE: 2380 Live Oak Rd, Paso Robles, CA 93446])
                                                               filed by Creditor Farm Credit West, FLCA) The Hearing date is set for
                                                               3/22/2021 at 09:00 AM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Mark S Wallace. Order by Court. (Le, James)
   11/30/2020                                                  (Entered: 12/04/2020)

                                       32                      Order Continuing Hearing on Motion for Relief From Stay to March 22,
                                       (1 pg)                  2021 at 9:00 AM (BNC-PDF) (Related Doc # 11 Notice of motion and
                                                               motion for relief from the automatic stay with supporting declarations
                                                               REAL PROPERTY RE: 2380 Live Oak Rd, Paso Robles, CA 93446)
   12/02/2020                                                  Signed on 12/2/2020 (Le, James) (Entered: 12/02/2020)

                                       34                      BNC Certificate of Notice - PDF Document. (RE: related document(s)32
                                       (3 pgs)                 ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1.
   12/04/2020                                                  Notice Date 12/04/2020. (Admin.) (Entered: 12/04/2020)

                                       35                      Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                       (58 pgs)                1(o)(3)) , with Proof of Service Filed by Debtor Northern Holding, LLC
                                                               (RE: related document(s)25 Application to Employ Resnik Hayes Moradi
                                                               LLP as General Bankruptcy Counsel Application of Debtor and Debtor-
                                                               In-Possession for Authority to Employ Resnik Hayes Moradi LLP as its
                                                               General Bankruptcy Counsel; Declarations of Leroy Codding and
   12/07/2020                                                  Roksana D.). (Moradi-Brovia, Roksana) (Entered: 12/07/2020)

                                       36                      Monthly Operating Report. Operating Report Number: 1. For the Month
                                       (10 pgs)                Ending 10/31/2020 Filed by Debtor Northern Holding, LLC. (Moradi-
   12/15/2020                                                  Brovia, Roksana) (Entered: 12/15/2020)

                                       37                      Monthly Operating Report. Operating Report Number: 2. For the Month
                                       (26 pgs)                Ending 11/30/2020 Filed by Debtor Northern Holding, LLC. (Moradi-
   12/15/2020                                                  Brovia, Roksana) (Entered: 12/15/2020)

                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                 038             5/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07        Desc
                                                  Main Document         Page 51 of 80
   12/23/2020                          38                      Status report ; Declaration of Leroy Codding in Support Thereof, with
                                       (15 pgs)                Proof of Service Filed by Debtor Northern Holding, LLC (RE: related
                                                               document(s)1 Voluntary Petition (Chapter 11)). (Moradi-Brovia,
                                                               Roksana) (Entered: 12/23/2020)

                                       39                      Monthly Operating Report. Operating Report Number: Amended #2. For
                                       (26 pgs)                the Month Ending 11/30/2020 Filed by Debtor Northern Holding, LLC.
   12/31/2020                                                  (Moradi-Brovia, Roksana) (Entered: 12/31/2020)

                                       40                      Order Granting Application of Debtor-In-Possession for Authority
                                       (2 pgs)                 Employ Resnik Hayes Moradi LLP as its General Bankruptcy Counsel
                                                               (BNC-PDF) (Related Doc # 25) Signed on 1/4/2021. (Le, James)
   01/04/2021                                                  (Entered: 01/04/2021)

                                       41                      BNC Certificate of Notice - PDF Document. (RE: related document(s)40
                                       (4 pgs)                 Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
   01/06/2021                                                  Date 01/06/2021. (Admin.) (Entered: 01/06/2021)

                                       49                      Hearing Continued (RE: related document(s)1 STATUS CONFERENCE
                                                               RE: (1) Status Of Chapter 11 Case; And (2) Requiring Report On Status
                                                               Of Chapter 11 Case) Status hearing to be held on 2/24/2021 at 09:00 AM
                                                               at Crtrm 6C, 411 W Fourth St., Santa Ana, CA 92701. The case judge is
                                                               Mark S Wallace. Bar Date for Proof of Claim: March 31, 2021. Notice of
                                                               Bar Date Filed and Served By: January 20, 2021. Plan and Disclosure
                                                               Statement Due: July 31, 2021. Plan to be Confirmed before: November
   01/13/2021                                                  30, 2021. Court to Prepare Order. (Le, James) (Entered: 01/25/2021)

                                       42                      Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and
                                       (20 pgs)                Disclosure Statement Notice of Motion and Motion for Order Extending
                                                               Debtor's Exclusivity Period to File a Chapter 11 Plan of Reorganization;
                                                               Memorandum of Points and Authorities; Declaration of Leroy Codding
                                                               in Support Thereof, with Proof of Service Filed by Debtor Northern
   01/18/2021                                                  Holding, LLC (Moradi-Brovia, Roksana) (Entered: 01/18/2021)

                                       43                      Notice of Bar Date for Filing Proofs of Claim in a Chapter 11 , with
                                       (5 pgs)                 Proof of Service Filed by Debtor Northern Holding, LLC. (Moradi-
   01/18/2021                                                  Brovia, Roksana) (Entered: 01/18/2021)

                                       44                      Monthly Operating Report. Operating Report Number: 2nd Amended #2.
                                       (26 pgs)                For the Month Ending 11/30/2020 Filed by Debtor Northern Holding,
   01/18/2021                                                  LLC. (Moradi-Brovia, Roksana) (Entered: 01/18/2021)

                                       45                      Monthly Operating Report. Operating Report Number: 3. For the Month
                                       (25 pgs)                Ending 12/31/2020 Filed by Debtor Northern Holding, LLC. (Moradi-
   01/18/2021                                                  Brovia, Roksana) (Entered: 01/18/2021)

                                       46                      Hearing Set (RE: related document(s)42 Motion to Extend/Limit
                                                               Exclusivity Period filed by Debtor Northern Holding, LLC) The Hearing
                                                               date is set for 2/8/2021 at 02:00 PM at Crtrm 6C, 411 W Fourth St.,
                                                               Santa Ana, CA 92701. The case judge is Mark S Wallace (Le, James)
   01/18/2021                                                  (Entered: 01/19/2021)

   01/19/2021                          47                      Scheduling Order - Bar Date for Proof of Claims is set for March 31,
                                       (1 pg)                  2021. Notice of Bar Date shall be filed and served by January 22, 2021.
                                                               Debtor shall file a Plan and Disclosure Statement on or before July 31,
                                                               2021. A Plan shall be confirmed on or before November 30, 2021. Next
                                                               Status Conference is set for February 24, 2021 at 9:00 AM (BNC-PDF)
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                   039            6/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     52  of   80
                                                          (Related Doc # 1 Status Conference on Chapter 11 Case) Signed on
                                                               1/19/2021 (Le, James) (Entered: 01/19/2021)

                                       48                      BNC Certificate of Notice - PDF Document. (RE: related document(s)47
                                       (3 pgs)                 ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1.
   01/21/2021                                                  Notice Date 01/21/2021. (Admin.) (Entered: 01/21/2021)

                                       50                      Objection (related document(s): 42 Motion to Extend Exclusivity Period
                                       (9 pgs)                 for Filing a Chapter 11 Plan and Disclosure Statement Notice of Motion
                                                               and Motion for Order Extending Debtor's Exclusivity Period to File a
                                                               Chapter 11 Plan of Reorganization; Memorandum of Points and
                                                               Authoriti filed by Debtor Northern Holding, LLC) Objections To Notice
                                                               Of Motion And Motion For Order Extending Debtors Exclusivity Period
                                                               To File A Chapter 11 Plan Of Reorganization Filed by Creditor Farm
   01/25/2021                                                  Credit West, FLCA (Waddell, Reed) (Entered: 01/25/2021)

                                       51                      Reply to (related document(s): 50 Objection filed by Creditor Farm
                                       (21 pgs)                Credit West, FLCA) ; Declaration of Leroy Codding in Support Thereof,
                                                               with Proof of Service Filed by Debtor Northern Holding, LLC (Moradi-
   02/01/2021                                                  Brovia, Roksana) (Entered: 02/01/2021)

                                       52                      Hearing Held (RE: related document(s)42 Motion to Extend/Limit
                                                               Exclusivity Period filed by Debtor Northern Holding, LLC) Motion
   02/08/2021                                                  Granted. Order by Debtor. (Le, James) (Entered: 02/08/2021)

                                       53                      Notice of lodgment , with Proof of Service Filed by Debtor Northern
                                       (7 pgs)                 Holding, LLC (RE: related document(s)42 Motion to Extend Exclusivity
                                                               Period for Filing a Chapter 11 Plan and Disclosure Statement Notice of
                                                               Motion and Motion for Order Extending Debtor's Exclusivity Period to
                                                               File a Chapter 11 Plan of Reorganization; Memorandum of Points and
                                                               Authorities; Declaration of Leroy Codding in Support Thereof, with
                                                               Proof of Service Filed by Debtor Northern Holding, LLC). (Moradi-
   02/08/2021                                                  Brovia, Roksana) (Entered: 02/08/2021)

                                       54                      Status report ; Declaration of Leroy Codding in Support Thereof, with
                                       (15 pgs)                Proof of Service Filed by Debtor Northern Holding, LLC (RE: related
                                                               document(s)1 Voluntary Petition (Chapter 11)). (Moradi-Brovia,
   02/10/2021                                                  Roksana) (Entered: 02/10/2021)

                                       55                      Order Granting Debtor's Motion to Extend Exclusivity Period to File a
                                       (2 pgs)                 Chapter 11 Plan of Reorganization - Exclusive Period is Extended to
                                                               June 25, 2021. The Debtor's Right to Solicity Acceptance of a Chapter 11
                                                               Plan of Reorganization is Extended from April 26, 2021 through and
                                                               including September 23, 2021. (BNC-PDF) (Related Doc # 42 ) Signed
   02/12/2021                                                  on 2/12/2021 (Le, James) (Entered: 02/12/2021)

                                       56                      BNC Certificate of Notice - PDF Document. (RE: related document(s)55
                                       (4 pgs)                 Order on Motion to Extend Exclusivity Period (BNC-PDF)) No. of
   02/14/2021                                                  Notices: 1. Notice Date 02/14/2021. (Admin.) (Entered: 02/14/2021)

                                       57                      Application to Employ Hilco Real Estate, LLC as Real Estate Agent ;
                                       (53 pgs)                Declarations of Leroy Codding and Sarah Baker in Support Thereof,
                                                               with Proof of Service Filed by Debtor Northern Holding, LLC (Moradi-
   02/15/2021                                                  Brovia, Roksana) (Entered: 02/15/2021)

   02/15/2021                          58                      Notice of Application, with Proof of Service Filed by Debtor Northern
                                       (9 pgs)                 Holding, LLC (RE: related document(s)57 Application to Employ Hilco
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  040            7/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     53  of   80
                                                          Real Estate, LLC as Real Estate Agent ; Declarations of Leroy Codding
                                                               and Sarah Baker in Support Thereof, with Proof of Service Filed by
                                                               Debtor Northern Holding, LLC). (Moradi-Brovia, Roksana) (Entered:
                                                               02/15/2021)

                                       59                      Monthly Operating Report. Operating Report Number: 4. For the Month
                                       (28 pgs)                Ending 1/31/2021 Filed by Debtor Northern Holding, LLC. (Moradi-
   02/16/2021                                                  Brovia, Roksana) (Entered: 02/16/2021)

                                       60                      U.S. Trustee Motion to dismiss or convert Case Pursuant to 11 U.S.C.
                                       (290 pgs)               §1112(b); Declarations of Nancy S. Goldenberg and Marilyn S.
                                                               Sorensen; Points and Authorities and Exhibits Filed by U.S. Trustee
   02/16/2021                                                  United States Trustee (SA). (Goldenberg, Nancy) (Entered: 02/16/2021)

                                       61                      Hearing Set (RE: related document(s)60 U.S. Trustee Motion to dismiss
                                                               or convert filed by U.S. Trustee United States Trustee (SA)) The Hearing
                                                               date is set for 3/22/2021 at 02:00 PM at Crtrm 6C, 411 W Fourth St.,
                                                               Santa Ana, CA 92701. The case judge is Mark S Wallace (Le, James)
   02/16/2021                                                  (Entered: 02/17/2021)

                                       62                      Notice to creditors re United States Trustee Motion to Dismiss or
                                       (2 pgs)                 Convert Case Pursuant to 11 U.S.C. Section 1112(B): HEARING
                                                               MARCH 22, 2021 AT 2:00 PM (BNC-PDF) (RE: related document(s)60
                                                               U.S. Trustee Motion to dismiss or convert Case Pursuant to 11 U.S.C.
   02/16/2021                                                  §1112(b)) (Le, James) (Entered: 02/17/2021)

                                       63                      BNC Certificate of Notice - PDF Document. (RE: related document(s)62
                                       (4 pgs)                 Notice to creditors (BNC-PDF)) No. of Notices: 12. Notice Date
   02/19/2021                                                  02/19/2021. (Admin.) (Entered: 02/19/2021)

                                       64                      Status report Farm Credit West, FLCA's Response to Status Report Filed
                                       (7 pgs)                 by Northern Holding, LLC Filed by Creditor Farm Credit West, FLCA
                                                               (RE: related document(s)54 Status report). (Waddell, Reed) (Entered:
   02/22/2021                                                  02/22/2021)

                                       69                      Hearing Continued (RE: related document(s)1 STATUS CONFERENCE
                                                               RE: (1) Status Of Chapter 11 Case; And (2) Requiring Report On Status
                                                               Of Chapter 11 Case, 11 Motion for relief from stay [Real Property] filed
                                                               by Farm Credit West, FLCA) Status hearing to be held on 3/22/2021 at
                                                               02:00 PM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA 92701. The
                                                               case judge is Mark S Wallace. Court to Prepare Order. (Le, James)
   02/24/2021                                                  (Entered: 02/26/2021)

                                       65                      Motion To Compel Production Of Documents Required Pursuant To Fed.
                                       (148 pgs; 2 docs)       R. Civ. P. 45, And Fed. R. Bankr. P. 9014 And 9016 Filed by Creditor
                                                               Farm Credit West, FLCA (Attachments: # 1 Request for Judicial Notice)
   02/25/2021                                                  (Gomez, Michael) (Entered: 02/25/2021)

                                       66                      Hearing Set (RE: related document(s)65 Motion of Farm Credit West,
                                                               FLCA to Compel Compliance with Subpoena filed by Creditor Farm
                                                               Credit West, FLCA) The Hearing date is set for 3/22/2021 at 02:00 PM at
                                                               Crtrm 6C, 411 W Fourth St., Santa Ana, CA 92701. The case judge is
   02/25/2021                                                  Mark S Wallace (Le, James) (Entered: 02/25/2021)

   02/26/2021                          67                      Application for Compensation First Interim Application by Resnik Hayes
                                       (76 pgs)                Moradi LLP, General Bankruptcy Counsel for the Debtor, for Allowance
                                                               of Fees and Reimbursement of Costs for the Period October 28, 2020
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  041           8/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     54  of   80
                                                          Through February 4, 2021; Declarations of Leroy Codding and Roksana
                                                               D. Moradi-Brovia in Support Thereof, with Proof of Service for Roksana
                                                               D. Moradi-Brovia, Debtor's Attorney, Period: 10/28/2020 to 2/4/2021,
                                                               Fee: $65,629.50, Expenses: $1,983.18. Filed by Attorney Roksana D.
                                                               Moradi-Brovia (Moradi-Brovia, Roksana) (Entered: 02/26/2021)

                                       68                      Notice of Hearing , with Proof of Service Filed by Debtor Northern
                                       (6 pgs)                 Holding, LLC (RE: related document(s)67 Application for Compensation
                                                               First Interim Application by Resnik Hayes Moradi LLP, General
                                                               Bankruptcy Counsel for the Debtor, for Allowance of Fees and
                                                               Reimbursement of Costs for the Period October 28, 2020 Through
                                                               February 4, 2021; Declarations of Leroy Codding and Roksana D.
                                                               Moradi-Brovia in Support Thereof, with Proof of Service for Roksana D.
                                                               Moradi-Brovia, Debtor's Attorney, Period: 10/28/2020 to 2/4/2021, Fee:
                                                               $65,629.50, Expenses: $1,983.18. Filed by Attorney Roksana D. Moradi-
   02/26/2021                                                  Brovia). (Moradi-Brovia, Roksana) (Entered: 02/26/2021)

                                       70                      Opposition to (related document(s): 57 Application to Employ Hilco
                                       (258 pgs; 3 docs)       Real Estate, LLC as Real Estate Agent ; Declarations of Leroy Codding
                                                               and Sarah Baker in Support Thereof, with Proof of Service filed by
                                                               Debtor Northern Holding, LLC) Filed by Creditor Farm Credit West,
                                                               FLCA (Attachments: # 1 Declaration # 2 Declaration) (Waddell, Reed)
   02/26/2021                                                  (Entered: 02/26/2021)

                                       71                      Hearing Set (RE: related document(s)67 Application for Compensation
                                                               filed by Debtor Northern Holding, LLC) The Hearing date is set for
                                                               3/22/2021 at 02:00 PM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Mark S Wallace (Le, James) (Entered:
   02/26/2021                                                  03/01/2021)

                                       72                      Notice of Hearing , with Proof of Service Filed by Debtor Northern
                                       (4 pgs)                 Holding, LLC (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC as Real Estate Agent ; Declarations of Leroy Codding
                                                               and Sarah Baker in Support Thereof, with Proof of Service Filed by
                                                               Debtor Northern Holding, LLC). (Moradi-Brovia, Roksana) (Entered:
   03/02/2021                                                  03/02/2021)

                                       73                      Hearing Set (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC filed by Debtor Northern Holding, LLC) The Hearing
                                                               date is set for 4/12/2021 at 02:00 PM at Crtrm 6C, 411 W Fourth St.,
                                                               Santa Ana, CA 92701. The case judge is Mark S Wallace (Le, James)
                                                               CORRECTION: Hearing has been re-noticed to March 22, 2021 at 2:00
                                                               PM. Please refer to docket no.76. Modified on 3/4/2021 (Le, James).
   03/02/2021                                                  (Entered: 03/03/2021)

                                       74                      Order Continuing Hearings RE: Status Conference and Motion for Relief
                                       (2 pgs)                 from Stay and Conversion Motion - Hearings Continued to March 22,
                                                               2021 at 2:00 PM (BNC-PDF) (Related Doc # 1 STATUS
                                                               CONFERENCE Hearing RE: (1) Status Of Chapter 11 Case, 11 Notice
                                                               of motion and motion for relief from the automatic stay with supporting
                                                               declarations REAL PROPERTY RE: 2380 Live Oak Rd, Paso Robles,
                                                               CA 93446, 60 U.S. Trustee Motion to dismiss or convert Case Pursuant
                                                               to 11 U.S.C. §1112(b)) Signed on 3/3/2021 (Le, James) (Entered:
   03/03/2021                                                  03/03/2021)

   03/03/2021                          75                      Withdrawal re: Notice of Withdrawal of Notice of Hearing on Application
                                       (4 pgs)                 of Debtor and Debtor-In-Possession for Authority to Employ Hilco Real
                                                               Estate, LLC as Real Estate Agent for the Estate, with Proof of Service
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                 042            9/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     55  of   80
                                                          Filed by Debtor Northern Holding, LLC (RE: related document(s)72
                                                               Notice of Hearing). (Resnik, Matthew) (Entered: 03/03/2021)

                                       76                      Notice of Hearing , with Proof of Service Filed by Debtor Northern
                                       (4 pgs)                 Holding, LLC (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC as Real Estate Agent ; Declarations of Leroy Codding
                                                               and Sarah Baker in Support Thereof, with Proof of Service Filed by
                                                               Debtor Northern Holding, LLC). (Resnik, Matthew) (Entered:
   03/03/2021                                                  03/03/2021)

                                       77                      Hearing Set (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC filed by Debtor Northern Holding, LLC) The Hearing
                                                               date is set for 3/22/2021 at 02:00 PM at Crtrm 6C, 411 W Fourth St.,
                                                               Santa Ana, CA 92701. The case judge is Mark S Wallace (Le, James)
   03/03/2021                                                  (Entered: 03/04/2021)

                                       78                      Opposition to (related document(s): 67 Application for Compensation
                                       (4 pgs)                 First Interim Application by Resnik Hayes Moradi LLP, General
                                                               Bankruptcy Counsel for the Debtor, for Allowance of Fees and
                                                               Reimbursement of Costs for the Period October 28, 2020 Through
                                                               February 4, 2021; Declarations of L filed by Debtor Northern Holding,
                                                               LLC) Filed by Creditor Farm Credit West, FLCA (Waddell, Reed)
   03/05/2021                                                  (Entered: 03/05/2021)

                                       79                      BNC Certificate of Notice - PDF Document. (RE: related document(s)74
                                       (4 pgs)                 ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1.
   03/05/2021                                                  Notice Date 03/05/2021. (Admin.) (Entered: 03/05/2021)

                                       80                      Reply to (related document(s): 70 Opposition filed by Creditor Farm
                                       (9 pgs)                 Credit West, FLCA) , with Proof of Service Filed by Debtor Northern
   03/08/2021                                                  Holding, LLC (Moradi-Brovia, Roksana) (Entered: 03/08/2021)

                                       81                      Opposition to (related document(s): 60 U.S. Trustee Motion to dismiss or
                                       (20 pgs)                convert Case Pursuant to 11 U.S.C. §1112(b); Declarations of Nancy S.
                                                               Goldenberg and Marilyn S. Sorensen; Points and Authorities and
                                                               Exhibits filed by U.S. Trustee United States Trustee (SA)) Filed by
                                                               Debtor Northern Holding, LLC (Moradi-Brovia, Roksana) (Entered:
   03/08/2021                                                  03/08/2021)

                                       82                      Reply to (related document(s): 60 U.S. Trustee Motion to dismiss or
                                       (6 pgs)                 convert Case Pursuant to 11 U.S.C. §1112(b); Declarations of Nancy S.
                                                               Goldenberg and Marilyn S. Sorensen; Points and Authorities and
                                                               Exhibits filed by U.S. Trustee United States Trustee (SA)) United States
                                                               Trustee Reply In Further Support Of Motion To Dismiss Or Convert Case
                                                               Pursuant To 11 U.S.C. §1112(B) Filed by U.S. Trustee United States
   03/15/2021                                                  Trustee (SA) (Goldenberg, Nancy) (Entered: 03/15/2021)

                                       83                      Thomas K. Rackerby, CPA's Response to Motion to Compel (related
                                       (3 pgs)                 document(s): 65 Motion To Compel Production Of Documents Required
                                                               Pursuant To Fed. R. Civ. P. 45, And Fed. R. Bankr. P. 9014 And 9016
                                                               filed by Creditor Farm Credit West, FLCA) Filed by Interested Party
   03/15/2021                                                  Thomas K Rackerby (Le, James) (Entered: 03/15/2021)

   03/15/2021                          84                      Reply to (related document(s): 11 Notice of motion and motion for relief
                                       (70 pgs; 2 docs)        from the automatic stay with supporting declarations REAL PROPERTY
                                                               RE: 2380 Live Oak Rd, Paso Robles, CA 93446 . Fee Amount $181,
                                                               filed by Creditor Farm Credit West, FLCA) Supplement Reply w/Proof of
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  043         10/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     56  of   80
                                                          Service Filed by Creditor Farm Credit West, FLCA (Attachments: # 1
                                                               Declaration of Reed S. Waddell) (Waddell, Reed) (Entered: 03/15/2021)

                                       85                      Non-Opposition Joinder in UST's Motion to Convert or Dismiss (w/Proof
                                       (66 pgs; 2 docs)        of Service) Filed by Creditor Farm Credit West, FLCA. (Attachments: # 1
                                                               Declaration of Reed S. Waddell) (Waddell, Reed). Related document(s)
                                                               60 U.S. Trustee Motion to dismiss or convert Case Pursuant to 11 U.S.C.
                                                               §1112(b); Declarations of Nancy S. Goldenberg and Marilyn S.
                                                               Sorensen; Points and Authorities and Exhibits filed by U.S. Trustee
                                                               United States Trustee (SA). Modified on 3/16/2021 (Le, James).
   03/15/2021                                                  (Entered: 03/15/2021)

                                       86                      Notice of lodgment , with Proof of Service Filed by Debtor Northern
                                       (6 pgs)                 Holding, LLC (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC as Real Estate Agent ; Declarations of Leroy Codding
                                                               and Sarah Baker in Support Thereof, with Proof of Service Filed by
                                                               Debtor Northern Holding, LLC). (Moradi-Brovia, Roksana) (Entered:
   03/22/2021                                                  03/22/2021)

                                       87                      Notice of lodgment , with Proof of Service Filed by Debtor Northern
                                       (6 pgs)                 Holding, LLC (RE: related document(s)67 Application for Compensation
                                                               First Interim Application by Resnik Hayes Moradi LLP, General
                                                               Bankruptcy Counsel for the Debtor, for Allowance of Fees and
                                                               Reimbursement of Costs for the Period October 28, 2020 Through
                                                               February 4, 2021; Declarations of Leroy Codding and Roksana D.
                                                               Moradi-Brovia in Support Thereof, with Proof of Service for Roksana D.
                                                               Moradi-Brovia, Debtor's Attorney, Period: 10/28/2020 to 2/4/2021, Fee:
                                                               $65,629.50, Expenses: $1,983.18. Filed by Attorney Roksana D. Moradi-
   03/22/2021                                                  Brovia). (Moradi-Brovia, Roksana) (Entered: 03/22/2021)

                                       89                      Hearing Held (RE: related document(s)65 Motion of Farm Credit West,
                                                               FLCA to Compel Compliance with Subpoena Pursuant to Fed. R.
                                                               Civ.P.45, Fed.R.Bankr.P.9014, and 9016 filed by Creditor Farm Credit
                                                               West, FLCA) Motion Granted. Order by Movant. (Le, James) (Entered:
   03/22/2021                                                  03/24/2021)

                                       90                      Hearing Held (RE: related document(s)67 Application for Compensation
                                                               [RE: Resnik Hayes Moradi LLP - General Bankruptcy Counsel] [Fee:
                                                               $65,629.50, Expenses: $1,983.18] filed by Debtor Northern Holding,
                                                               LLC) Application Granted. No payment is authorized at this time. Order
   03/22/2021                                                  by Movant. (Le, James) (Entered: 03/24/2021)

                                       91                      Hearing Held (RE: related document(s)57 Application to Employ Hilco
                                                               Real Estate, LLC as Real Estate Agent filed by Debtor Northern Holding,
                                                               LLC) Application Granted. No payment are to made to Hilco pending
                                                               further order of the court. Order by Movant. (Le, James) (Entered:
   03/22/2021                                                  03/24/2021)

                                       92                      Hearing Continued (RE: related document(s)1 STATUS CONFERENCE
                                                               RE: (1) Status Of Chapter 11 Case; And (2) Requiring Report On Status
                                                               Of Chapter 11 Case) Confirmation hearing to be held on 6/14/2021 at
                                                               09:00 AM at Crtrm 6C, 411 W Fourth St., Santa Ana, CA 92701. The
                                                               case judge is Mark S Wallace. Bar Updated Status Report Due May 31,
   03/22/2021                                                  2021. Chambers to Prepare Order. (Le, James) (Entered: 03/24/2021)

   03/22/2021                          93                      Hearing Continued (RE: related document(s)60 U.S. Trustee Motion to
                                                               dismiss or convert filed by U.S. Trustee United States Trustee (SA)) The
                                                               Hearing date is set for 6/14/2021 at 09:00 AM at Crtrm 6C, 411 W
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                  044          11/14
5/13/2021   Case 8:20-bk-13014-MW                       CM/ECF
                                                  Doc 112      - U.S.
                                                            Filed     Bankruptcy Court
                                                                    05/13/21           (v1.5.3 - LIVE)
                                                                                   Entered        05/13/21 10:02:07 Desc
                                                  Main Document         Page     57  of   80
                                                          Fourth St., Santa Ana, CA 92701. The case judge is Mark S Wallace.
                                                               Court to Prepare Order. (Le, James) (Entered: 03/24/2021)

                                       94                      Hearing Continued (RE: related document(s)11 Motion for Relief from
                                                               Stay - Real Property filed by Creditor Farm Credit West, FLCA) The
                                                               Hearing date is set for 6/14/2021 at 09:00 AM at Crtrm 6C, 411 W
                                                               Fourth St., Santa Ana, CA 92701. The case judge is Mark S Wallace.
                                                               Granting Farm Credit West Lien on Crops. Order by Movant. (Le, James)
   03/22/2021                                                  (Entered: 03/24/2021)

                                       88                      Notice of lodgment of Order (w/Proof of Service) Filed by Creditor Farm
                                       (4 pgs)                 Credit West, FLCA (RE: related document(s)65 Motion To Compel
                                                               Production Of Documents Required Pursuant To Fed. R. Civ. P. 45, And
                                                               Fed. R. Bankr. P. 9014 And 9016 Filed by Creditor Farm Credit West,
                                                               FLCA (Attachments: # 1 Request for Judicial Notice)). (Gomez,
   03/23/2021                                                  Michael) (Entered: 03/23/2021)

                                       95                      Order Approving Application of Debtor and Debtor-In-Possession for
                                       (2 pgs)                 Authority to Employ Hilco Real Estate, LLC as Real Estate Agent for the
                                                               Estate (BNC-PDF) (Related Doc # 57) Signed on 3/24/2021. (Le, James)
   03/24/2021                                                  (Entered: 03/24/2021)

                                       96                      Order on Application for Payment of: Interim Fees and/or Expenses: No
                                       (2 pgs)                 payment is authorization at this time absent a determination as to the
                                                               extent to which Farm Credit West is over or under-secured - for Resnik
                                                               Hayes Moradi LLP, Debtor's Attorney, Period: to , Fees awarded:
                                                               $65629.50, Expenses awarded: $1983.18; Awarded on 3/24/2021 (BNC-
                                                               PDF) Signed on 3/24/2021. (RE: related document(s)67 First Interim
                                                               Application by Resnik Hayes Moradi LLP, General Bankruptcy Counsel
                                                               for the Debtor, for Allowance of Fees and Reimbursement of Costs for
                                                               the Period October 28, 2020 Through February 4, 2021) (Le, James)
   03/24/2021                                                  (Entered: 03/24/2021)

                                       97            Order Granting the Motion of Farm Credit West, FLCA to Compel Compliance
                                       (2 pgs)       with Subpoena Pursuant to FED.R.CIV.P.45, FED.R.BANKR.P.9014 and 9016
                                                     (BNC-PDF) (Related Doc # 65 ) Signed on 3/24/2021 (Le, James) (Entered:
   03/24/2021                                        03/24/2021)

                                       98            BNC Certificate of Notice - PDF Document. (RE: related document(s)95 Order on
                                       (4 pgs)       Application to Employ (BNC-PDF)) No. of Notices: 1. Notice Date 03/26/2021.
   03/26/2021                                        (Admin.) (Entered: 03/26/2021)

                                       99            BNC Certificate of Notice - PDF Document. (RE: related document(s)96 Order of
                                       (4 pgs)       Distribution (BNC-PDF) filed by Attorney Resnik Hayes Moradi LLP) No. of
   03/26/2021                                        Notices: 1. Notice Date 03/26/2021. (Admin.) (Entered: 03/26/2021)

                                       100           BNC Certificate of Notice - PDF Document. (RE: related document(s)97 Order on
                                       (4 pgs)       Generic Motion (BNC-PDF)) No. of Notices: 1. Notice Date 03/26/2021.
   03/26/2021                                        (Admin.) (Entered: 03/26/2021)

   03/29/2021                          101           Notice of lodgment of Order Further Continuing Farm Credit West's Relief from
                                       (6 pgs)       Stay Motion and Granting Adequate Protection Filed by Creditor Farm Credit
                                                     West, FLCA (RE: related document(s)11 Notice of motion and motion for relief
                                                     from the automatic stay with supporting declarations REAL PROPERTY RE:
                                                     2380 Live Oak Rd, Paso Robles, CA 93446 . Fee Amount $181, Filed by Creditor
                                                     Farm Credit West, FLCA (Attachments: # 1 Memorandum of Points and

                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                    045      12/14
5/13/2021   Case 8:20-bk-13014-MW                 Doc 112CM/ECF   - U.S.
                                                              Filed      Bankruptcy Court
                                                                       05/13/21           (v1.5.3 - LIVE)
                                                                                      Entered        05/13/21 10:02:07 Desc
                                                  Main Document            Page     58  of   80
                                                    Authorities # 2 Supplemental Declaration of Kevin Ralph # 3 Declaration of Reed
                                                     Waddell # 4 Request for Judicial Notice)). (Waddell, Reed) (Entered: 03/29/2021)

                                       102           Order Continuing Hearing on Motion by United States Trustee to Dismiss or
                                       (1 pg)        Convert Case - Hearing Continued to June 14, 2021 at 9:00 AM (BNC-PDF)
   03/30/2021                                        (Related Doc # 60 ) Signed on 3/30/2021 (Le, James) (Entered: 03/30/2021)

                                       103           Order Continuing Status Conference to June 14, 2021 at 9:00 AM. An Updated
                                       (1 pg)        Status Report is due May 31, 2021. (BNC-PDF) (Related Doc # 1 STATUS
                                                     CONFERENCE RE: (1) Status Of Chapter 11 Case; And (2) Requiring Report On
                                                     Status Of Chapter 11 Case) Signed on 3/30/2021 (Le, James) (Entered:
   03/30/2021                                        03/30/2021)

                                       104           Monthly Operating Report. Operating Report Number: 5. For the Month Ending
                                       (30 pgs)      2/28/2021 Filed by Debtor Northern Holding, LLC. (Moradi-Brovia, Roksana)
   03/31/2021                                        (Entered: 03/31/2021)

                                       105           Notice to Pay Court Costs Due Sent To: Roksana D Moradi-Brovia, Attorney for
   03/31/2021                                        Debtor, Total Amount Due $0 . (Daniels, Sally) (Entered: 03/31/2021)

                                       106           BNC Certificate of Notice - PDF Document. (RE: related document(s)102
                                       (3 pgs)       ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1. Notice
   04/01/2021                                        Date 04/01/2021. (Admin.) (Entered: 04/01/2021)

                                       107           BNC Certificate of Notice - PDF Document. (RE: related document(s)103
                                       (3 pgs)       ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1. Notice
   04/01/2021                                        Date 04/01/2021. (Admin.) (Entered: 04/01/2021)

                                       111           Hearing Held (RE: related document(s)57 Application of Debtor and Debtor-in-
                                                     Possession for Authority to Employ Hilco Real Estate, LLC as Real Estate Agent)
                                                     OFF CALENDAR - ORDER GRANTING MOTION TO EMPLOY HILCO
                                                     REAL ESTATE, LLC ENTERED ON 3-24-21 (DOCKKET NO. 95). (Le, James)
   04/12/2021                                        (Entered: 05/05/2021)

                                       108           Order Further Continuing Farm Credit West's Relief from Stay Motion and
                                       (4 pgs)       Granting of Adequate Protection - Hearing Contiunued to June 14, 2021 at 9:00
                                                     AM. FCW is granted a replacement lien (See Order For Further Details) (BNC-
   04/14/2021                                        PDF) (Related Doc # 11 ) Signed on 4/14/2021 (Le, James) (Entered: 04/14/2021)

                                       109           BNC Certificate of Notice - PDF Document. (RE: related document(s)108 Motion
                                       (6 pgs)       for relief from the automatic stay REAL PROPERTY (BNC-PDF)) No. of
   04/16/2021                                        Notices: 1. Notice Date 04/16/2021. (Admin.) (Entered: 04/16/2021)

   04/29/2021                          110           Notice Of Debtors Failure To Comply With Local Bankruptcy Rule 2015-2(A) And
                                       (3 pgs)       U.S. Trustees Notice Of Requirements Filed by U.S. Trustee United States Trustee
                                                     (SA) (RE: related document(s)1 Chapter 11 Voluntary Petition Non-Individual.
                                                     Fee Amount $1717 Filed by Northern Holdings, LLC Summary of Assets and
                                                     Liabilities (Form 106Sum or 206Sum ) due 11/12/2020. Schedule A/B: Property
                                                     (Form 106A/B or 206A/B) due 11/12/2020. Schedule D: Creditors Who Have
                                                     Claims Secured by Property (Form 106D or 206D) due 11/12/2020. Schedule E/F:
                                                     Creditors Who Have Unsecured Claims (Form 106E/F or 206E/F) due
                                                     11/12/2020. Schedule G: Executory Contracts and Unexpired Leases (Form 106G
                                                     or 206G) due 11/12/2020. Schedule H: Your Codebtors (Form 106H or 206H) due
                                                     11/12/2020. Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                     (Form 202) due 11/12/2020. Statement of Financial Affairs (Form 107 or 207) due
                                                     11/12/2020. Disclosure of Compensation of Attorney for Debtor (Form 2030) due
                                                     11/12/2020. Incomplete Filings due by 11/12/2020. Chapter 11 Plan due by
                                                                   EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                                046         13/14
5/13/2021   Case 8:20-bk-13014-MW                 Doc 112 CM/ECF - U.S.
                                                              Filed     Bankruptcy Court
                                                                      05/13/21           (v1.5.3 - LIVE)
                                                                                     Entered        05/13/21 10:02:07 Desc
                                                  Main  Document          Page     59  of   80
                                                    02/25/2021. Disclosure Statement due by 02/25/2021.). (Goldenberg, Nancy)
                                                       (Entered: 04/29/2021)




                                                         PACER Service Center
                                                             Transaction Receipt
                                                               05/13/2021 07:09:36
                                   PACER                     Client
                                                  jzayicek
                                   Login:                    Code:
                                                                 8:20-bk-13014-MW Fil or Ent: filed
                                                                 From: 1/1/2020 To: 5/13/2021 Doc
                                                Docket Search
                                   Description:                  From: 0 Doc To: 99999999 Term:
                                                Report Criteria:
                                                                 included Format: html Page counts for
                                                                 documents: included
                                   Billable
                                                  12         Cost:        1.20
                                   Pages:




                                                                     EXHIBIT "CC"
https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?166592084050731-L_1_0-1                                             047         14/14
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 60 of 80




                        Exhibit “DD”
       Case 8:20-bk-13014-MW        Doc 112
                                        110 Filed 05/13/21
                                                  04/29/21 Entered 05/13/21
                                                                   04/29/21 10:02:07
                                                                            13:18:28           Desc
                                    Main
                                     MainDocument
                                          Document Page
                                                      Page61
                                                           1 of 3
                                                                80



1    PETER C. ANDERSON
     United States Trustee
2    Nancy S. Goldenberg (State Bar No.167544)
     Attorney for the U.S. Trustee
3    Ronald Reagan Federal Building & U.S. Courthouse
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3400
5
     Facsimile: (714) 338-3421
6
     Email: Nancy.Goldenberg@usdoj.gov

7

8                                 UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
9                                        SANTA ANA DIVISION
10
      In re: NORTHERN HOLDING, LLC                       CASE NUMBER: 8:20-bk-13014-MW
11
                                                         CHAPTER 11
12

13
                                                         NOTICE OF DEBTOR’S FAILURE TO
                                                         COMPLY WITH LOCAL BANKRUPTCY
14                      Debtor.                          RULE 2015-2(a) AND U.S. TRUSTEE’S
15
                                                         NOTICE OF REQUIREMENTS

16
                                                         [No Hearing Required]

17

18

19        TO THE HONORABLE MARK WALLACE, DEBTOR, DEBTOR’S COUNSEL, AND
     PARTIES IN INTEREST:
20

21          In violation of Local Bankruptcy Rule 2015-2(a) and the U.S. Trustee’s Notice of

22   Requirements, the Debtor in this case has failed to comply with documents required to be
23
     submitted. These delinquent requirements include but are not necessarily limited to the
24
     following:
25

26

27          1. Monthly operating report for the month of March 2021;

28


                                                     1

                                               EXHIBIT "DD"                                    048
       Case 8:20-bk-13014-MW      Doc 112
                                      110 Filed 05/13/21
                                                04/29/21 Entered 05/13/21
                                                                 04/29/21 10:02:07
                                                                          13:18:28        Desc
                                  Main
                                   MainDocument
                                        Document Page
                                                    Page62
                                                         2 of 3
                                                              80



     The monthly operating report was due by March 15, 2021 and has not been filed as of April 29,
1

2    2021.

3

4                                     Respectfully Submitted,

5                                     UNITED STATES TRUSTEE FOR REGION 16

6    Dated: April 29, 2021            /s/ Nancy S. Goldenberg___________
                                      Nancy S. Goldenberg
7                                     Attorney for the U.S. Trustee

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2

                                              EXHIBIT "DD"                               049
         Case 8:20-bk-13014-MW                     Doc 112
                                                       110 Filed 05/13/21
                                                                 04/29/21 Entered 05/13/21
                                                                                  04/29/21 10:02:07
                                                                                           13:18:28                                       Desc
                                                   Main
                                                    MainDocument
                                                         Document Page
                                                                     Page63
                                                                          3 of 3
                                                                               80



                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

                                                 NOTICE OF DEBTOR’S FAILURE TO COMPLY
A true and correct copy of the foregoing document entitled
WITH LOCAL BANKRUPTCY RULE 2015-2(a) AND U.S. TRUSTEE’S NOTICE OF
REQUIREMENTS and will be served in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 29,
 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
 persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated

     •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
     •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
         matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.c
         om;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfi
         rm.com
     •   Matthew D. Resnik matt@rhmfirm.com,
         roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
         m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rh
         mfirm.com
     •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
     •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com

2. TO BE SERVED BY UNITED STATES MAIL: On April 29, 2021, I will be served on the persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed

 Northern Holding, LLC,
 Attention: Leroy Codding
 13217 Jamboree Rd #429,
 Tustin, CA 92782
3. TO BE SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on April 29, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

 April 29, 2021                                         TARI KING                           /S/ TARI KING
 DATE                                               PRINTED NAME                            SIGNATURE




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 June 2012
                                                                     EXHIBIT "DD" F 9013-3.1.PROOF.SERVICE
                                                                                                   050
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 64 of 80




                        Exhibit “EE”
5/12/2021   Case 8:20-bk-13014-MW              Doc
                                              San Luis 112     FiledTax
                                                       Obispo County 05/13/21          Entered
                                                                        Collector- Property         05/13/21
                                                                                            Tax Information     10:02:07
                                                                                                            Summary        Desc
                                                 Main Document                Page 65 of 80


                                                                                                     Wednesday, May 12, 2021




      James W. Hamilton, Auditor - Controller - Treasurer - Tax Collector - Public Administrator


    | Taxes on the Web Home | New Search |              Information for Year: 2020/21


    Property Tax Information Summary                                                          Assessment #: 026,104,001

    The Total Due amount to the right is based on the date last updated. Follow
    the underlined links to see dates due for each bill listed on this summary,                              Total Due:
    with option to pay online.



                                                             Alert!
    This property is at risk of being sold for delinquent taxes. A "Power to Sell Tax-defaulted Property" has
    been recorded. To avoid the sale of this property, the delinquent taxes must be paid in full. Please be
    advised that payment of a current tax bill will not forestall the sale.
    Please contact the Tax Collector's Redemption Division at (805) 781 - 5836.


    Assessee Information
    NORTHERN HOLDINGS LLC

    Description
    Power of Sale Recording Date: 10/20/2020 12:00:00 AM
    Power of Sale Document Number: 2020-058805




                                                                                Copyright © 2004 County of San Luis Obispo,
              Privacy and Conditions of Use Policies
                                                                                                California




                                                                 EXHIBIT "EE"
https://services.slocountytax.org/Default.aspx?APN=026,104,001&csus=0&ads=0                                                051    1/1
5/12/2021   Case 8:20-bk-13014-MW              Doc
                                              San Luis 112     FiledTax
                                                       Obispo County 05/13/21          Entered
                                                                        Collector- Property         05/13/21
                                                                                            Tax Information     10:02:07
                                                                                                            Summary        Desc
                                                 Main Document                Page 66 of 80


                                                                                                     Wednesday, May 12, 2021




      James W. Hamilton, Auditor - Controller - Treasurer - Tax Collector - Public Administrator


    | Taxes on the Web Home | New Search |              Information for Year: 2020/21


    Property Tax Information Summary                                                          Assessment #: 026,342,039

    The Total Due amount to the right is based on the date last updated. Follow
    the underlined links to see dates due for each bill listed on this summary,               Total Due:         $29,996.84
    with option to pay online.




   Secured Property Taxes                                                                 Last Updated: 5/11/2021
    Bill Year   Bill Number                                        Amount Billed        Total Paid      Total Due

     2020/21 026,342,039                           Bill Detail
     RUSSELL ERICH                                                     $27,251.68           $0.00       $29,996.84
      First Installment          $14,988.42          Pay 1st Installment

      Both Installments          $29,996.84        Pay Both Installments




                                                                                Copyright © 2004 County of San Luis Obispo,
             Privacy and Conditions of Use Policies
                                                                                                California




                                                                 EXHIBIT "EE"
https://services.slocountytax.org/Default.aspx?APN=026,342,039&csus=0&ads=0                                                052    1/1
              Case 8:20-bk-13014-MW                     Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                      Desc
                                                        Main Document    Page 67 of 80




       JAMES W. HAMILTON, CPA                                        Auditor-Controller / Treasurer-Tax Collector
                                   2020/21 ANNUAL SECURED PROPERTY TAX BILL
                                                       FISCAL YEAR JULY 1, 2020 TO JUNE 30, 2021
                                                                         DUPLICATE BILL


                                                                                                                www.SloCountyTax.org
              RUSSELL ERICH
                                                                                                                    1055 Monterey Street, Rm D-290
                                                                                                                         San Luis Obispo, CA 93408
                                                                                                                                    (805) 781-5831
                                                                                          Property Assessment For Fiscal Year 2020/21
                                                                                          12   Description                          Assessed Values
                                                                                          LAND                                                     285,499
                                                                                          IMPROVEMENTS                                           2,224,320
 1    Assessment          2   Bill Number        3   Tax Rate Area   4   Total Tax Rate
                                                                                          PERSONAL PROPERTY              *                          11,917
      026-342-039         2020/21 026-342-039          104-009             1.08368        HOMEOWNERS                                                -7,000

 5 Assessed Owner                           9    First Installment Due
As of January 1, 2020
RUSSELL ERICH
                                                 11/1/2020                $13,625.84
                                                                                           Net Assessed Value †                             2,514,736
                                            10   Second Installment Due                   † For Questions Regarding Assessed Values Call 805-461-6143
 6    Property Description
T27S R11E SEC 12 NE 1/4
                                                 2/1/2021                 $13,625.84 Tax Calculation
                                                                                          13   Service Agency        Contact         Rate        Amount
                                                 Total
                                            11
                                                 Taxes Due
                                                                          $27,251.68      PROP 13 TAX RATE         (805) 781-5831   1.00000          25,147.38
                                                                                          STATE WATER PROJ         (805) 781-5252   0.00400             100.58
7     Legal Description                                                                   CUESTA CCD 2014 BOND     (805) 788-2968   0.01925             484.08
                                                                                          PASO UNIF 2006 GO BD     (805) 788-2968   0.01190             299.24
T27S R11E SEC 12 NE 1/4                                                                   PASO SFID 2016 BND       (805) 788-2968   0.04853           1,220.40
 8    Important Messages                                                                  Total                                     1.08368          27,251.68
     View and pay taxes online at: www.slocountytax.org
ADDRESS CHANGE - To change address information make changes on stub, sign, and
send with your payment, or complete Change of Address form at: www.slocountytax.org




     See reverse side for important taxpayer information.




                                                                         EXHIBIT "EE"                                                     053
           Case 8:20-bk-13014-MW                         Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                             Desc
      Assessment                                          Main
                                                   Bill NumberDocument Installment
                                                                          Page 68 of 80Due Date:                                    Amount Due:

    026-342-039                          2020/21 026-342-039                          2           February 1, 2021                      $13,625.84
                                                                                                If paid AFTER April 12, 2021, amount due is $15,008.42

                                                                                                             Duplicate Bill
                                    2725168                                       Pay online with e-Check (no fee) or credit / debit card (2.39% fee) at:
                                                                                                        www.slocountytax.org
  New mailing address? Line out old address and write in new address below.
  Signature required for address change _____________________________



                                                                                    If paying by check, return this stub with check payable to:
RUSSELL ERICH                                                                       County Tax Collector (or "SLOCTC")
                                                                                    1055 Monterey St., Room D-290
                                                                                    San Luis Obispo, CA 93408


      Assessment                                  Bill Number                     Installment           Due Date:                   Amount Due:

    026-342-039                          2020/21 026-342-039                          1          November 1, 2020                       $13,625.84

                                                                                        If paid AFTER December 10, 2020, amount due is $14,988.42

                                                                                                            Duplicate Bill
                                    2725168                                       Pay online with e-Check (no fee) or credit / debit card (2.39% fee) at:
  New mailing address? Line out old address and write in new address below.                             www.slocountytax.org
  Signature required for address change _____________________________




                                                                                    If paying by check, return this stub with check payable to:
RUSSELL ERICH                                                                       County Tax Collector (or "SLOCTC")
                                                                                    1055 Monterey St., Room D-290
                                                                                    San Luis Obispo, CA 93408                              ENV2




                                                                              EXHIBIT "EE"                                           054
              Case 8:20-bk-13014-MW Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                                                                Desc
                              QUESTIONS? CONTACT
                                      Main       THESE DEPARTMENTS
                                           Document    Page 69 of 80 FOR HELP
                                                                                                                                                       1055 Monterey St., Room D-290,
  TAX COLLECTOR                                   www.slocountytax.org                      (805) 781-5831             Email: ttc@co.slo.ca.us
                                                                                                                                                         San Luis Obispo, CA 93408
PAYMENTS: The Tax Collector's office is responsible for collecting and processing tax payments. We accept as payments only those items drawn in U.S. dollars on U.S. banks.
CREDIT CARD FEE – Payments made by credit or debit cards are subject to a 2.39% fee ($3.95 minimum), which covers the charges made to the County by credit card companies.
ONLINE – Electronic bank transfers (e-Checks) and credit card payments are accepted on the Tax Collector’s website at: www.slocountytax.org
HOME BANKING – Enter Assessment Number(s) in the Account Number field.
BY MAIL – Payment should be made by check, cashier's check, or money order. Do not mail cash. The Tax Collector is not responsible for cash sent by mail.
BY PHONE – Credit cards or e-Checks only.
IN PERSON – Cash, checks, and credit cards at the above address.
TO AVOID PENALTIES: The first installment must be paid no later than December 10 and the second installment must be paid no later than April 10. A 10% penalty is added to the
first installment after December 10, and a 10% penalty and delinquency cost are added to the second installment after April 10. If December 10 or April 10 falls on a Saturday,
Sunday, or legal holiday, payments made by 5:00 p.m. or the close of business, whichever is later, on the next business day are not considered delinquent.
IMPORTANT: The second installment cannot be paid before the first installment is paid. Partial payments are not accepted.
RETURNED PAYMENTS: If payment is returned by the bank for any reason, that payment will be removed, a returned payment fee will be added, and delinquent penalties will
accrue as required by law.
PRIOR TAXES ARE UNPAID: If this wording appears in box 8, there are delinquent taxes which could jeopardize the property. When taxes become delinquent, redemption
penalties, costs, and fees are added as required by law. Prior years’ taxes are not included in this tax bill. For payment information, including MONTHLY and ANNUAL payment plan
options, contact the Redemption Division of the Tax Collector's office at (805) 781-5836.
RESPONSIBILITY OF TAXPAYER: The taxpayer is responsible to ensure that the taxes are paid. Failure to receive a tax bill does not relieve the taxpayer of the responsibility to
pay the taxes when they become due and payable and does not provide a basis for removing penalties. Examine the bill carefully before paying. Be certain it covers your property.
The property description is located in box 6. Be certain that you have obtained a bill for each assessment for which you are responsible. The Tax Collector does not determine the
amount of tax you pay.
TAX BILL CALCULATIONS: The Auditor-Controller's office is responsible for calculating taxes due by multiplying the assessed value of your property by the tax rate shown in box
13, plus any special assessments shown in box 13. Tax rates are established by the County Board of Supervisors.
DISTRIBUTION OF TAXES: Additional information regarding the distribution of property taxes may be obtained at: http://www.slocounty.ca.gov/acttc/property-tax-allocation
PROPERTY TAX POSTPONEMENT FOR SENIOR CITIZENS, BLIND, OR DISABLED PERSONS:
The State Controller’s Office (SCO) administers the Property Tax Postponement (PTP) program, which allows eligible homeowners to postpone payment of current-year property
taxes on their primary residence. PTP applications are accepted from October 1 to February 10 each year.
Go to the SCO website at http://www.sco.ca.gov/ardtax_prop_tax_postponement.html for more information. If you have any questions, call 800-952-5661 or email
postponement@sco.ca.gov


                                                                                                                                                             1055 Monterey St., Room D-360,
        ASSESSOR                           www.slocounty.ca.gov/assessor                   (805) 781-5643          Email: assessor@co.slo.ca.us
                                                                                                                                                               San Luis Obispo, CA 93408
ASSESSED VALUE: The Assessor's office is responsible for assessing property values. If the taxpayer disagrees with the assessed value shown in box 12, the taxpayer has the
right to an informal review by contacting the County Assessor's office. If an informal agreement cannot be reached, the taxpayer has the right to file an Application for Changed
Assessment with the County Assessment Appeals Board. Applications must be filed with the County Clerk, 1055 Monterey Street, Room D-120, County Government Center, San Luis
Obispo, CA 93408, from July 2 through September 15, or for 60 days following the mailing of any notice of assessment outside the regular period. Additional information regarding the
Assessment Appeals and forms may be obtained at: www.slocounty.ca.gov/clerk
If an informal or formal assessment review is requested, relief from penalties shall apply only to the difference between the County Assessor’s final determination of value and the
value on the assessment roll for the fiscal year covered.
ADDRESS CHANGES: Tax bills are mailed to the latest address on the Assessor’s roll. To change the mailing address, please see the stubs below or go to: www.slocountytax.org
ASSESSMENT DATE: The fiscal year is for the period of July 1 through June 30. Taxes for the current fiscal year are levied on both real and personal property as it existed at 12:01
a.m. on January 1 of the preceding fiscal year.
10% PENALTY: An asterisk (*) in box 12 next to the property value indicates the assessed valuation includes a 10% penalty pursuant to Revenue & Taxation Code Section 463.
HOMEOWNERS’ EXEMPTION REQUIREMENTS: If you filed a claim for the Homeowners' Property Tax Exemption, you declared under penalty of perjury that you are the owner of
this property and that it is your principal place of residence. You are required by law to terminate this claim if either or both of the following events occurred prior to 12:01 a.m.,
January 1: (1) ownership of the property transfers to another party, (2) your principal place of residence changes to another location. If you are not eligible for this exemption, you
must notify the Assessor in writing on or before December 10, or you will be subject to payment in the amount of taxes the exemption represents, plus applicable penalties and
interest. If you move to another home, you must file a new exemption claim for that property. The exemption cannot be transferred. To request a new Homeowners' Exemption Claim
form or if you have questions, contact the County Assessor.




                                                                                    EXHIBIT "EE"                                                                  055
            Case 8:20-bk-13014-MW               Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                           Desc
                                                Main Document    Page 70 of 80
To avoid penalties, payment must be in the Tax Collector’s office by 5:00 p.m., or deposited in the United States mail or independent delivery
service, or entered online through the Tax Collector’s website prior to midnight on the delinquency date. Home Banking payments must be
entered with a posting date prior to midnight on the delinquency date. DO NOT SEND CASH BY MAIL; any loss is assumed by the taxpayer.

 If paying online: e-Check is free; fee for using credit or debit card           If paying by check:
  Go to www.slocountytax.org                                                     Make check payable to:
  Options to pay:                                                                 SLO County Tax Collector or “SLOCTC”
                                                                                  Insert this stub with your payment
                                                                     If the return envelope is not available, mail to:
             IMPORTANT – ADDRESS CHANGE
                                                                     James W. Hamilton, CPA
  If needed, please change the address information on the            County Auditor – Controller – Treasurer – Tax Collector



                                                                                                                                   2
  front of this stub, sign your name, and send with your             1055 Monterey St., Room D-290
  payment, or go to www.slocountytax.org for an address              San Luis Obispo, CA 93408
  change form to complete.




To avoid penalties, payment must be in the Tax Collector’s office by 5:00 p.m., or deposited in the United States mail or independent delivery
service, or entered online through the Tax Collector’s website prior to midnight on the delinquency date. Home Banking payments must be
entered with a posting date prior to midnight on the delinquency date. DO NOT SEND CASH BY MAIL; any loss is assumed by the taxpayer.

 If paying online: e-Check is free; fee for using credit or debit card           If paying by check:
  Go to www.slocountytax.org                                                     Make check payable to:
  Options to pay:                                                                 SLO County Tax Collector or “SLOCTC”
                                                                                  Insert this stub with your payment
                                                                     If the return envelope is not available, remit to:
             IMPORTANT – ADDRESS CHANGE
                                                                     James W. Hamilton, CPA
  If needed, please change the address information on the            County Auditor – Controller – Treasurer – Tax Collector



                                                                                                                                   1
  front of this stub, sign your name, and send with your             1055 Monterey St., Room D-290
  payment, or go to www.slocountytax.org for an address              San Luis Obispo, CA 93408
  change form to complete.




                                                                EXHIBIT "EE"                                              056
5/12/2021   Case 8:20-bk-13014-MW              Doc
                                              San Luis 112     FiledTax
                                                       Obispo County 05/13/21          Entered
                                                                        Collector- Property         05/13/21
                                                                                            Tax Information     10:02:07
                                                                                                            Summary        Desc
                                                 Main Document                Page 71 of 80


                                                                                                     Wednesday, May 12, 2021




      James W. Hamilton, Auditor - Controller - Treasurer - Tax Collector - Public Administrator


    | Taxes on the Web Home | New Search |              Information for Year: 2020/21


    Property Tax Information Summary                                                          Assessment #: 027,145,022

    The Total Due amount to the right is based on the date last updated. Follow
    the underlined links to see dates due for each bill listed on this summary,               Total Due:         $14,580.16
    with option to pay online.




   Secured Property Taxes                                                                 Last Updated: 5/11/2021
    Bill Year   Bill Number                                        Amount Billed        Total Paid      Total Due

     2020/21 027,145,022                           Bill Detail
     NORTHERN HOLDING LLC                                              $13,236.52           $0.00       $14,580.16
      First Installment          $7,280.08           Pay 1st Installment

      Both Installments          $14,580.16        Pay Both Installments




                                                                                Copyright © 2004 County of San Luis Obispo,
             Privacy and Conditions of Use Policies
                                                                                                California




                                                                 EXHIBIT "EE"
https://services.slocountytax.org/Default.aspx?APN=027,145,022&csus=0&ads=0                                                057    1/1
              Case 8:20-bk-13014-MW                     Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                      Desc
                                                        Main Document    Page 72 of 80




       JAMES W. HAMILTON, CPA                                        Auditor-Controller / Treasurer-Tax Collector
                                   2020/21 ANNUAL SECURED PROPERTY TAX BILL
                                                       FISCAL YEAR JULY 1, 2020 TO JUNE 30, 2021
                                                                         DUPLICATE BILL


                                                                                                                www.SloCountyTax.org
              NORTHERN HOLDING LLC
                                                                                                                    1055 Monterey Street, Rm D-290
                                                                                                                         San Luis Obispo, CA 93408
                                                                                                                                    (805) 781-5831
                                                                                          Property Assessment For Fiscal Year 2020/21
                                                                                          12   Description                          Assessed Values
                                                                                          LAND                                                     179,071
                                                                                          IMPROVEMENTS                                           1,042,372
 1    Assessment          2   Bill Number        3   Tax Rate Area   4   Total Tax Rate

      027-145-022         2020/21 027-145-022          104-001             1.08368

 5 Assessed Owner                           9    First Installment Due
As of January 1, 2020
RUSSELL ERICH
                                                 11/1/2020                 $6,618.26
                                                                                           Net Assessed Value †                             1,221,443
                                            10   Second Installment Due                   † For Questions Regarding Assessed Values Call 805-461-6143
 6    Property Description
T25S R12E PTN SEC 31 SW1/4
                                                 2/1/2021                  $6,618.26 Tax Calculation
                                                                                          13   Service Agency        Contact         Rate        Amount
                                                 Total
                                            11
                                                 Taxes Due
                                                                          $13,236.52      PROP 13 TAX RATE         (805) 781-5831   1.00000          12,214.46
                                                                                          STATE WATER PROJ         (805) 781-5252   0.00400              48.84
7     Legal Description                                                                   CUESTA CCD 2014 BOND     (805) 788-2968   0.01925             235.12
                                                                                          PASO UNIF 2006 GO BD     (805) 788-2968   0.01190             145.34
T25S R12E PTN SEC 31 SW1/4                                                                PASO SFID 2016 BND       (805) 788-2968   0.04853             592.76
 8    Important Messages                                                                  Total                                     1.08368          13,236.52
     View and pay taxes online at: www.slocountytax.org
ADDRESS CHANGE - To change address information make changes on stub, sign, and
send with your payment, or complete Change of Address form at: www.slocountytax.org




     See reverse side for important taxpayer information.




                                                                         EXHIBIT "EE"                                                     058
           Case 8:20-bk-13014-MW                         Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                             Desc
      Assessment                                          Main
                                                   Bill NumberDocument Installment
                                                                          Page 73 of 80Due Date:                                    Amount Due:

    027-145-022                          2020/21 027-145-022                          2          February 1, 2021                         $6,618.26
                                                                                                If paid AFTER April 12, 2021, amount due is $7,300.08

                                                                                                            Duplicate Bill
                                    1323652                                       Pay online with e-Check (no fee) or credit / debit card (2.39% fee) at:
                                                                                                       www.slocountytax.org
  New mailing address? Line out old address and write in new address below.
  Signature required for address change _____________________________



                                                                                    If paying by check, return this stub with check payable to:
NORTHERN HOLDING LLC                                                                County Tax Collector (or "SLOCTC")
                                                                                    1055 Monterey St., Room D-290
                                                                                    San Luis Obispo, CA 93408


      Assessment                                  Bill Number                     Installment          Due Date:                    Amount Due:

    027-145-022                          2020/21 027-145-022                          1         November 1, 2020                          $6,618.26

                                                                                          If paid AFTER December 10, 2020, amount due is $7,280.08

                                                                                                           Duplicate Bill
                                    1323652                                       Pay online with e-Check (no fee) or credit / debit card (2.39% fee) at:
  New mailing address? Line out old address and write in new address below.                            www.slocountytax.org
  Signature required for address change _____________________________




                                                                                    If paying by check, return this stub with check payable to:
NORTHERN HOLDING LLC                                                                County Tax Collector (or "SLOCTC")
                                                                                    1055 Monterey St., Room D-290
                                                                                    San Luis Obispo, CA 93408                              ENV2




                                                                              EXHIBIT "EE"                                           059
              Case 8:20-bk-13014-MW Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                                                                Desc
                              QUESTIONS? CONTACT
                                      Main       THESE DEPARTMENTS
                                           Document    Page 74 of 80 FOR HELP
                                                                                                                                                       1055 Monterey St., Room D-290,
  TAX COLLECTOR                                   www.slocountytax.org                      (805) 781-5831             Email: ttc@co.slo.ca.us
                                                                                                                                                         San Luis Obispo, CA 93408
PAYMENTS: The Tax Collector's office is responsible for collecting and processing tax payments. We accept as payments only those items drawn in U.S. dollars on U.S. banks.
CREDIT CARD FEE – Payments made by credit or debit cards are subject to a 2.39% fee ($3.95 minimum), which covers the charges made to the County by credit card companies.
ONLINE – Electronic bank transfers (e-Checks) and credit card payments are accepted on the Tax Collector’s website at: www.slocountytax.org
HOME BANKING – Enter Assessment Number(s) in the Account Number field.
BY MAIL – Payment should be made by check, cashier's check, or money order. Do not mail cash. The Tax Collector is not responsible for cash sent by mail.
BY PHONE – Credit cards or e-Checks only.
IN PERSON – Cash, checks, and credit cards at the above address.
TO AVOID PENALTIES: The first installment must be paid no later than December 10 and the second installment must be paid no later than April 10. A 10% penalty is added to the
first installment after December 10, and a 10% penalty and delinquency cost are added to the second installment after April 10. If December 10 or April 10 falls on a Saturday,
Sunday, or legal holiday, payments made by 5:00 p.m. or the close of business, whichever is later, on the next business day are not considered delinquent.
IMPORTANT: The second installment cannot be paid before the first installment is paid. Partial payments are not accepted.
RETURNED PAYMENTS: If payment is returned by the bank for any reason, that payment will be removed, a returned payment fee will be added, and delinquent penalties will
accrue as required by law.
PRIOR TAXES ARE UNPAID: If this wording appears in box 8, there are delinquent taxes which could jeopardize the property. When taxes become delinquent, redemption
penalties, costs, and fees are added as required by law. Prior years’ taxes are not included in this tax bill. For payment information, including MONTHLY and ANNUAL payment plan
options, contact the Redemption Division of the Tax Collector's office at (805) 781-5836.
RESPONSIBILITY OF TAXPAYER: The taxpayer is responsible to ensure that the taxes are paid. Failure to receive a tax bill does not relieve the taxpayer of the responsibility to
pay the taxes when they become due and payable and does not provide a basis for removing penalties. Examine the bill carefully before paying. Be certain it covers your property.
The property description is located in box 6. Be certain that you have obtained a bill for each assessment for which you are responsible. The Tax Collector does not determine the
amount of tax you pay.
TAX BILL CALCULATIONS: The Auditor-Controller's office is responsible for calculating taxes due by multiplying the assessed value of your property by the tax rate shown in box
13, plus any special assessments shown in box 13. Tax rates are established by the County Board of Supervisors.
DISTRIBUTION OF TAXES: Additional information regarding the distribution of property taxes may be obtained at: http://www.slocounty.ca.gov/acttc/property-tax-allocation
PROPERTY TAX POSTPONEMENT FOR SENIOR CITIZENS, BLIND, OR DISABLED PERSONS:
The State Controller’s Office (SCO) administers the Property Tax Postponement (PTP) program, which allows eligible homeowners to postpone payment of current-year property
taxes on their primary residence. PTP applications are accepted from October 1 to February 10 each year.
Go to the SCO website at http://www.sco.ca.gov/ardtax_prop_tax_postponement.html for more information. If you have any questions, call 800-952-5661 or email
postponement@sco.ca.gov


                                                                                                                                                             1055 Monterey St., Room D-360,
        ASSESSOR                           www.slocounty.ca.gov/assessor                   (805) 781-5643          Email: assessor@co.slo.ca.us
                                                                                                                                                               San Luis Obispo, CA 93408
ASSESSED VALUE: The Assessor's office is responsible for assessing property values. If the taxpayer disagrees with the assessed value shown in box 12, the taxpayer has the
right to an informal review by contacting the County Assessor's office. If an informal agreement cannot be reached, the taxpayer has the right to file an Application for Changed
Assessment with the County Assessment Appeals Board. Applications must be filed with the County Clerk, 1055 Monterey Street, Room D-120, County Government Center, San Luis
Obispo, CA 93408, from July 2 through September 15, or for 60 days following the mailing of any notice of assessment outside the regular period. Additional information regarding the
Assessment Appeals and forms may be obtained at: www.slocounty.ca.gov/clerk
If an informal or formal assessment review is requested, relief from penalties shall apply only to the difference between the County Assessor’s final determination of value and the
value on the assessment roll for the fiscal year covered.
ADDRESS CHANGES: Tax bills are mailed to the latest address on the Assessor’s roll. To change the mailing address, please see the stubs below or go to: www.slocountytax.org
ASSESSMENT DATE: The fiscal year is for the period of July 1 through June 30. Taxes for the current fiscal year are levied on both real and personal property as it existed at 12:01
a.m. on January 1 of the preceding fiscal year.
10% PENALTY: An asterisk (*) in box 12 next to the property value indicates the assessed valuation includes a 10% penalty pursuant to Revenue & Taxation Code Section 463.
HOMEOWNERS’ EXEMPTION REQUIREMENTS: If you filed a claim for the Homeowners' Property Tax Exemption, you declared under penalty of perjury that you are the owner of
this property and that it is your principal place of residence. You are required by law to terminate this claim if either or both of the following events occurred prior to 12:01 a.m.,
January 1: (1) ownership of the property transfers to another party, (2) your principal place of residence changes to another location. If you are not eligible for this exemption, you
must notify the Assessor in writing on or before December 10, or you will be subject to payment in the amount of taxes the exemption represents, plus applicable penalties and
interest. If you move to another home, you must file a new exemption claim for that property. The exemption cannot be transferred. To request a new Homeowners' Exemption Claim
form or if you have questions, contact the County Assessor.




                                                                                    EXHIBIT "EE"                                                                  060
            Case 8:20-bk-13014-MW               Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                           Desc
                                                Main Document    Page 75 of 80
To avoid penalties, payment must be in the Tax Collector’s office by 5:00 p.m., or deposited in the United States mail or independent delivery
service, or entered online through the Tax Collector’s website prior to midnight on the delinquency date. Home Banking payments must be
entered with a posting date prior to midnight on the delinquency date. DO NOT SEND CASH BY MAIL; any loss is assumed by the taxpayer.

 If paying online: e-Check is free; fee for using credit or debit card           If paying by check:
  Go to www.slocountytax.org                                                     Make check payable to:
  Options to pay:                                                                 SLO County Tax Collector or “SLOCTC”
                                                                                  Insert this stub with your payment
                                                                     If the return envelope is not available, mail to:
             IMPORTANT – ADDRESS CHANGE
                                                                     James W. Hamilton, CPA
  If needed, please change the address information on the            County Auditor – Controller – Treasurer – Tax Collector



                                                                                                                                   2
  front of this stub, sign your name, and send with your             1055 Monterey St., Room D-290
  payment, or go to www.slocountytax.org for an address              San Luis Obispo, CA 93408
  change form to complete.




To avoid penalties, payment must be in the Tax Collector’s office by 5:00 p.m., or deposited in the United States mail or independent delivery
service, or entered online through the Tax Collector’s website prior to midnight on the delinquency date. Home Banking payments must be
entered with a posting date prior to midnight on the delinquency date. DO NOT SEND CASH BY MAIL; any loss is assumed by the taxpayer.

 If paying online: e-Check is free; fee for using credit or debit card           If paying by check:
  Go to www.slocountytax.org                                                     Make check payable to:
  Options to pay:                                                                 SLO County Tax Collector or “SLOCTC”
                                                                                  Insert this stub with your payment
                                                                     If the return envelope is not available, remit to:
             IMPORTANT – ADDRESS CHANGE
                                                                     James W. Hamilton, CPA
  If needed, please change the address information on the            County Auditor – Controller – Treasurer – Tax Collector



                                                                                                                                   1
  front of this stub, sign your name, and send with your             1055 Monterey St., Room D-290
  payment, or go to www.slocountytax.org for an address              San Luis Obispo, CA 93408
  change form to complete.




                                                                EXHIBIT "EE"                                              061
Case 8:20-bk-13014-MW   Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07   Desc
                        Main Document    Page 76 of 80




                        Exhibit “FF”
               Case 8:20-bk-13014-MW                  Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                                                  Desc
                                                       Main Document
                                                CERTIFICATE            Page INSURANCE
                                                              OF LIABILITY  77 of 80                                                                                        DATE (MM/DD/YYYY)

                                                                                                                                                                               12/31/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                      CONTACT       Laura Uribe
                                                                                              NAME:
Adler Belmont Dye Insurance Services, Inc.                                0G09892             PHONE            (805) 540-3900                              FAX             (805) 540-3901
                                                                                              (A/C, No, Ext):                                              (A/C, No):
369 Marsh Street                                                                              E-MAIL        Info@AdlerBelmontDye.com
                                                                                              ADDRESS:
Suite 200                                                                                                          INSURER(S) AFFORDING COVERAGE                                      NAIC #
San Luis Obispo                                                         CA 93401              INSURER A :   Federal Insurance Company                                                 20281
INSURED                                                                                       INSURER B :
                 Rabbit Ridge Wine Sales, Inc.                                                INSURER C :
                 Northern Holding Company, LLC                                                INSURER D :
                 1172 San Marcos Rd.                                                          INSURER E :
                 Paso Robles                                            CA 93446              INSURER F :
COVERAGES                                    CERTIFICATE NUMBER:              20-21 GL (NHC)                                           REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                 ADDL SUBR                                         POLICY EFF      POLICY EXP
 LTR                 TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY)    (MM/DD/YYYY)                                LIMITS
            COMMERCIAL GENERAL LIABILITY                                                                                               EACH OCCURRENCE                  $    1,000,000
                                                                                                                                       DAMAGE TO RENTED                      1,000,000
                CLAIMS-MADE          OCCUR                                                                                             PREMISES (Ea occurrence)         $

                                                                                                                                       MED EXP (Any one person)         $    5,000
 A                                                               36059082WCE                           04/15/2020      04/15/2021      PERSONAL & ADV INJURY            $    1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                              GENERAL AGGREGATE                $    2,000,000
                        PRO-                                                                                                                                                 2,000,000
           POLICY       JECT          LOC                                                                                              PRODUCTS - COMP/OP AGG           $

            OTHER:                                                                                                                                                      $

       AUTOMOBILE LIABILITY                                                                                                            COMBINED SINGLE LIMIT            $
                                                                                                                                       (Ea accident)
            ANY AUTO                                                                                                                   BODILY INJURY (Per person)       $
            OWNED                 SCHEDULED                                                                                            BODILY INJURY (Per accident)     $
            AUTOS ONLY            AUTOS
            HIRED                 NON-OWNED                                                                                            PROPERTY DAMAGE                  $
            AUTOS ONLY            AUTOS ONLY                                                                                           (Per accident)
                                                                                                                                                                        $

            UMBRELLA LIAB            OCCUR                                                                                             EACH OCCURRENCE                  $
            EXCESS LIAB              CLAIMS-MADE                                                                                       AGGREGATE                        $

               DED          RETENTION $                                                                                                                                 $
       WORKERS COMPENSATION                                                                                                                 PER              OTH-
       AND EMPLOYERS' LIABILITY                                                                                                             STATUTE          ER
                                               Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                                E.L. EACH ACCIDENT               $
       OFFICER/MEMBER EXCLUDED?                      N/A
       (Mandatory in NH)                                                                                                               E.L. DISEASE - EA EMPLOYEE       $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                                 E.L. DISEASE - POLICY LIMIT      $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Certificate of Insurance is provided as Proof of Coverage.

RE: 1172 San Marcos Road, Paso Robles, CA.




CERTIFICATE HOLDER                                                                            CANCELLATION

                                                                                                 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                                 THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 Farm Credit West, FLCA                                                          ACCORDANCE WITH THE POLICY PROVISIONS.

                 PO Box 1449
                                                                                              AUTHORIZED REPRESENTATIVE


                 Templeton                                              CA 93465

                                                                                                                     © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                         The ACORD name and logo are registered marks of ACORD

                                                                                    EXHIBIT "FF"                                                                        062
               Case 8:20-bk-13014-MW                  Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                                                  Desc
                                                       Main Document
                                                CERTIFICATE            Page INSURANCE
                                                              OF LIABILITY  78 of 80                                                                                        DATE (MM/DD/YYYY)

                                                                                                                                                                               12/31/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                      CONTACT       Laura Uribe
                                                                                              NAME:
Adler Belmont Dye Insurance Services, Inc.                                0G09892             PHONE            (805) 540-3900                              FAX             (805) 540-3901
                                                                                              (A/C, No, Ext):                                              (A/C, No):
369 Marsh Street                                                                              E-MAIL        Info@AdlerBelmontDye.com
                                                                                              ADDRESS:
Suite 200                                                                                                          INSURER(S) AFFORDING COVERAGE                                      NAIC #
San Luis Obispo                                                         CA 93401              INSURER A :   Federal Insurance Company                                                 20281
INSURED                                                                                       INSURER B :
                 Rabbit Ridge Wine Sales, Inc.                                                INSURER C :
                 Northern Holding Company, LLC                                                INSURER D :
                 1172 San Marcos Rd.                                                          INSURER E :
                 Paso Robles                                            CA 93446              INSURER F :
COVERAGES                                    CERTIFICATE NUMBER:              20-21 GL (NHC)                                           REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                                 ADDL SUBR                                         POLICY EFF      POLICY EXP
 LTR                 TYPE OF INSURANCE               INSD WVD             POLICY NUMBER               (MM/DD/YYYY)    (MM/DD/YYYY)                                LIMITS
            COMMERCIAL GENERAL LIABILITY                                                                                               EACH OCCURRENCE                  $    1,000,000
                                                                                                                                       DAMAGE TO RENTED                      1,000,000
                CLAIMS-MADE          OCCUR                                                                                             PREMISES (Ea occurrence)         $

                                                                                                                                       MED EXP (Any one person)         $    5,000
 A                                                               36059082WCE                           04/15/2020      04/15/2021      PERSONAL & ADV INJURY            $    1,000,000

       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                              GENERAL AGGREGATE                $    2,000,000
                        PRO-                                                                                                                                                 2,000,000
           POLICY       JECT          LOC                                                                                              PRODUCTS - COMP/OP AGG           $

            OTHER:                                                                                                                                                      $

       AUTOMOBILE LIABILITY                                                                                                            COMBINED SINGLE LIMIT            $
                                                                                                                                       (Ea accident)
            ANY AUTO                                                                                                                   BODILY INJURY (Per person)       $
            OWNED                 SCHEDULED                                                                                            BODILY INJURY (Per accident)     $
            AUTOS ONLY            AUTOS
            HIRED                 NON-OWNED                                                                                            PROPERTY DAMAGE                  $
            AUTOS ONLY            AUTOS ONLY                                                                                           (Per accident)
                                                                                                                                                                        $

            UMBRELLA LIAB            OCCUR                                                                                             EACH OCCURRENCE                  $
            EXCESS LIAB              CLAIMS-MADE                                                                                       AGGREGATE                        $

               DED          RETENTION $                                                                                                                                 $
       WORKERS COMPENSATION                                                                                                                 PER              OTH-
       AND EMPLOYERS' LIABILITY                                                                                                             STATUTE          ER
                                               Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                                E.L. EACH ACCIDENT               $
       OFFICER/MEMBER EXCLUDED?                      N/A
       (Mandatory in NH)                                                                                                               E.L. DISEASE - EA EMPLOYEE       $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                                 E.L. DISEASE - POLICY LIMIT      $




DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

Certificate of Insurance is provided as Proof of Coverage.




CERTIFICATE HOLDER                                                                            CANCELLATION

                                                                                                 SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                                 THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                 Peter T. Anderson Office of the United States Trustee                           ACCORDANCE WITH THE POLICY PROVISIONS.

                 411 West Fourth St, Ste 7160
                                                                                              AUTHORIZED REPRESENTATIVE


                 Santa Ana                                              CA 92701

                                                                                                                     © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                         The ACORD name and logo are registered marks of ACORD

                                                                                    EXHIBIT "FF"                                                                        063
               Case 8:20-bk-13014-MW                     Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                           Desc
                                                         Main Document    Page 79 of 80                                                             DATE (MM/DD/YYYY)
                                          EVIDENCE OF PROPERTY INSURANCE                                                                             12/31/2020
  THIS EVIDENCE OF PROPERTY INSURANCE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
  ADDITIONAL INTEREST NAMED BELOW. THIS EVIDENCE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE
  COVERAGE AFFORDED BY THE POLICIES BELOW. THIS EVIDENCE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE
  ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER, AND THE ADDITIONAL INTEREST.
AGENCY                         PHONE           (805)540-3900                         COMPANY
                               (A/C, No, Ext):
Adler Belmont Dye Insurance Services, Inc.                                           Federal Insurance Company
369 Marsh Street                                                                     5050 Hopyard Road - Suite 400
Suite 200
San Luis Obispo                   CA 93401                                           Pleasanton                            CA 94588
FAX                         E-MAIL
                            ADDRESS: Info@AdlerBelmontDye.com
           (805)540-3901
(A/C, No):
CODE: 08798                           SUB CODE: 0G09892
AGENCY             00002262
CUSTOMER ID #:
INSURED                                                                              LOAN NUMBER                                    POLICY NUMBER

Rabbit Ridge Wine Sales, Inc.                                                                                                       36059082WCE
Northern Holding Company, LLC                                                            EFFECTIVE DATE           EXPIRATION DATE
                                                                                                                                            CONTINUED UNTIL
1172 San Marcos Rd.                                                                      4/15/2020                 4/15/2021                TERMINATED IF CHECKED

Paso Robles          CA 93446                                                        THIS REPLACES PRIOR EVIDENCE DATED:



PROPERTY INFORMATION
LOCATION/DESCRIPTION
Loc   1-1:      1172    San   Marcos    Road,     Paso     Robles,      CA   93446
Loc   1-2:      1172    San   Marcos    Road,     Paso     Robles,      CA   93446
Loc   1-3:      1172    San   Marcos    Road,     Paso     Robles,      CA   93446
Loc   1-4:      1172    San   Marcos    Road,     Paso     Robles,      CA   93446

 THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED.
 NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
 EVIDENCE OF PROPERTY INSURANCE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS
 SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
COVERAGE INFORMATION
                                                 COVERAGE / PERILS / FORMS                                                    AMOUNT OF INSURANCE         DEDUCTIBLE

Blanket Building Limit, Special Form                                                                                                $5,839,100                $10,000




REMARKS (Including Special Conditions)
Evidence of Property Insurance is provided as proof of coverage




CANCELLATION
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE
  DELIVERED IN ACCORDANCE WITH THE POLICY PROVISIONS.
ADDITIONAL INTEREST
NAME AND ADDRESS                                                                 X      MORTGAGEE                ADDITIONAL INSURED

                                                                                        LOSS PAYEE
      Farm Credit West, FLCA                                                     LOAN #
      P O Box 1449
      Templeton, CA 93465                                                        AUTHORIZED REPRESENTATIVE


                                                                                 Laura Uribe/LAURA


ACORD 27 (2009/12)                                                                      © 1993-2009 ACORD CORPORATION. All rights reserved.
INS027                                                                                                                                          064
                                                                             EXHIBIT "FF"
          (200912).02                            The ACORD name and logo are registered marks of ACORD
         Case 8:20-bk-13014-MW                     Doc 112 Filed 05/13/21 Entered 05/13/21 10:02:07                                       Desc
                                                   Main Document    Page 80 of 80



                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

                                                    SUPPLEMENT BY UNITED STATES
A true and correct copy of the foregoing document entitled
TRUSTEE IN SUPPORT OF MOTION TO DISMISS OR CONVERT CASE PURSUANT TO 11
U.S.C. §1112(b); DECLARATION OF JAIMEE ZAYICEK; POINTS AND AUTHORITIES AND
EXHIBITS will be served in the manner stated below:
 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 13,
 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
 persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
 Below:
      Nancy S Goldenberg nancy.goldenberg@usdoj.gov
      Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
      Roksana D. Moradi-Brovia roksana@rhmfirm.com,
         matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardi
         s@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
        Matthew D. Resnik matt@rhmfirm.com,
         roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pa
         rdis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
        Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com

                                                                                                Service information continued on attached page

 2. I SERVED BY UNITED STATES MAIL: On May 13, 2021, I will be served on the persons and/or entities at the last
 known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
 constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed:

 Northern Holding, LLC
 Attn: Leroy Codding
 13217 Jamboree Road, #429
 Tustin, CA 92782
                                                                                                Service information continued on attached page


 3. I SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on                     , I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
 such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
 that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
 filed.

                                                                                                Service information continued on attached page

  05/13/21                         Jaimee Zayicek                                                /s/ Jaimee Zayicek
  Date                           Printed Name                                                    Signature


             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


 June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
